 

Exhibit 10.24

EXECUTION VERSION

STOCK PURCHASE AGREEMENT

by and among

NANOMETRICS INCORPORATED,

a Delaware corporation,

4D TECHNOLOGY CORPORATION,

an Arizona corporation,

THE SELLERS

named herein

AND

DR. JAMES WYANT,

as the Representative

October 26, 2018

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS

 

1

 

 

 

ARTICLE II THE CLOSING TRANSACTIONS

 

15

 

 

 

 

 

Section 2.01

 

Stock Purchase

 

15

Section 2.02

 

Cancellation of Options

 

16

Section 2.03

 

The Closing

 

16

Section 2.04

 

Deliveries at the Closing

 

17

Section 2.05

 

Closing Certificate

 

19

Section 2.06

 

Post-Closing Adjustment

 

19

Section 2.07

 

Withholding Rights

 

21

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

21

 

 

 

 

 

Section 3.01

 

Organization of the Company

 

21

Section 3.02

 

Authorization of Transactions by the Company

 

22

Section 3.03

 

Noncontravention

 

22

Section 3.04

 

Litigation

 

22

Section 3.05

 

Subsidiaries

 

23

Section 3.06

 

Capitalization

 

23

Section 3.07

 

Brokers’ Fees

 

24

Section 3.08

 

Financial Statements

 

24

Section 3.09

 

Absence of Changes

 

24

Section 3.10

 

Absence of Undisclosed Liabilities

 

27

Section 3.11

 

Legal Compliance

 

27

Section 3.12

 

Assets

 

28

Section 3.13

 

Real Property

 

29

Section 3.14

 

Tax Matters

 

30

Section 3.15

 

Intellectual Property

 

32

Section 3.16

 

Material Contracts and Commitments

 

35

Section 3.17

 

Insurance

 

37

Section 3.18

 

Employees

 

37

Section 3.19

 

Employee Benefits

 

38

Section 3.20

 

Environmental Matters

 

40

Section 3.21

 

Customers and Suppliers

 

41

Section 3.22

 

Affiliate Transactions

 

41

Section 3.23

 

Accounts Receivable; Accounts Payable

 

41

Section 3.24

 

Bank Accounts

 

42

Section 3.25

 

Product Liability; Product Recall

 

42

Section 3.26

 

Inventory

 

43

Section 3.27

 

Disclosure

 

43

 

 

 

 

 

i

--------------------------------------------------------------------------------

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

43

 

 

 

 

 

Section 4.01

 

Shares

 

44

Section 4.02

 

Organization; Authorization of Transactions by the Sellers

 

44

Section 4.03

 

Noncontravention

 

44

Section 4.04

 

Litigation

 

44

Section 4.05

 

Investor Suitability

 

44

Section 4.06

 

Investment Experience

 

45

Section 4.07

 

Purchase for Own Account

 

45

Section 4.08

 

Acknowledgements

 

45

Section 4.09

 

Restrictive Legends

 

45

Section 4.10

 

Limitation on Representations

 

45

 

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

46

 

 

 

 

 

Section 5.01

 

Organization of Purchaser

 

46

Section 5.02

 

Authorization of Transactions by Purchaser

 

46

Section 5.03

 

Noncontravention

 

46

Section 5.04

 

Litigation

 

46

Section 5.05

 

Brokers’ Fees

 

47

 

 

 

 

 

ARTICLE VI PRE-CLOSING COVENANTS

 

47

 

 

 

 

 

Section 6.01

 

Access; Opportunity to Ask Questions

 

47

Section 6.02

 

Conduct of Business

 

47

Section 6.03

 

Further Actions

 

50

Section 6.04

 

Consents and Conditions

 

51

Section 6.05

 

Physical Inventory Count

 

51

 

 

 

 

 

ARTICLE VII ADDITIONAL AGREEMENTS

 

51

 

 

 

 

 

Section 7.01

 

Press Releases

 

51

Section 7.02

 

Confidentiality; Non-Competition; Non-Solicitation; Non-Disparagement

 

51

Section 7.03

 

Transfer Taxes

 

54

Section 7.04

 

Tax Indemnification and Other Matters

 

54

Section 7.05

 

Further Assurances

 

56

Section 7.06

 

Release

 

56

Section 7.07

 

Waiver of Milestone Payments

 

58

 

 

 

 

 

ARTICLE VIII CONDITIONS

 

58

 

 

 

 

 

Section 8.01

 

Conditions to the Obligations of the Purchaser

 

58

Section 8.02

 

Conditions to Obligation of the Company and the Sellers

 

59

 

 

 

 

 

ii

AmericasActive:12532620.29

--------------------------------------------------------------------------------

 

 

ARTICLE IX INDEMNIFICATION

 

60

 

 

 

 

 

Section 9.01

 

Survival of Representations, Warranties, Covenants and Agreements

 

60

Section 9.02

 

Indemnification by the Principal Shareholders

 

61

Section 9.03

 

Indemnification by Purchaser

 

62

Section 9.04

 

Limitations on Indemnification

 

92

Section 9.05

 

Special Definitions

 

64

Section 9.06

 

Procedures for Third-Party Claims

 

64

Section 9.07

 

Procedures for Inter-Party Claims

 

65

Section 9.08

 

Offset

 

66

Section 9.09

 

Anti-Circularity

 

66

Section 9.10

 

Payments

 

66

Section 9.11

 

Treatment of Indemnity Payments

 

67

 

 

 

 

 

ARTICLE X TERMINATION

 

67

 

 

 

 

 

Section 10.01

 

Termination

 

67

 

 

 

 

 

ARTICLE XI MISCELLANEOUS

 

67

 

 

 

 

 

Section 11.01

 

Representative

 

67

Section 11.02

 

No Third-Party Beneficiaries

 

70

Section 11.03

 

Remedies

 

70

Section 11.04

 

Entire Agreement

 

70

Section 11.05

 

Successors and Assigns

 

70

Section 11.06

 

Counterparts

 

70

Section 11.07

 

Headings

 

70

Section 11.08

 

Notices

 

71

Section 11.09

 

Amendments and Waivers

 

72

Section 11.10

 

Incorporation of Schedules

 

72

Section 11.11

 

Construction

 

72

Section 11.12

 

Interpretation

 

72

Section 11.13

 

Governing Law

 

73

Section 11.14

 

Waiver of Jury Trial

 

73

Section 11.15

 

Consent to Jurisdiction; Choice of Forum

 

73

Section 11.16

 

Specific Performance

 

73

Section 11.17

 

Arbitration

 

73

Section 11.18

 

Disclosure Schedules

 

75

 

iii

AmericasActive:12532620.29

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES

EXHIBITS

 

Exhibit A - Sample Working Capital Exhibit

B-1 – Cash Escrow Agreement Exhibit B-2

– Stock Escrow Agreement Exhibit C –

Financial Statements

SCHEDULES

 

Stock Purchase Schedule

Schedule 2.03(g) – Payoff Indebtedness

Schedule 2.03(h) – Company Transaction Expenses

Schedule 2.05(k) – Termination Agreements Schedule

2.03(n) – Payoff Indebtedness

Schedule 3.01 - Business Qualifications

Schedule 3.03 - Consents, Permits and Authorizations

Schedule 3.04(a) - Pending Litigation

Schedule 3.04(b) - Judgments, Injunctions and Orders

Schedule 3.04(c) - Governmental Authority Proceedings

Schedule 3.05 - Subsidiaries

Schedule 3.06(a) - Capitalization

 

iv

AmericasActive:12532620.29

--------------------------------------------------------------------------------

 

Schedule 3.07 - Brokers’ Fees Schedule

3.08 - Financial Statements Schedule

3.08(b) - Indebtedness Schedule 3.09 –

Absence of Changes Schedule 3.10 –

Undisclosed Liabilities Schedule 3.11(a) –

Legal Compliance Schedule 3.11(b) –

Permits

Schedule 3.12(a) - Assets

Schedule 3.13(b) - Leased Real Property

Schedule 3.13(c) - Improvements Schedule

3.14(b) - Tax Matters

Schedule 3.15(a) - Intellectual Property Rights

Schedule 3.15(c) - Third Party Intellectual Property Infringement and Payments
Schedule

3.15(d) - Company Intellectual Property Infringement

Schedule 3.16(a) - Contracts and Commitments

Schedule 3.16(b) - Performance of Obligations

Schedule 3.17 - Insurance

Schedule 3.18(a) - Employees Schedule

3.18(b) - Employees Schedule 3.19(a) –

Employee Benefits

Schedule 3.19(b) - Employee Benefits Obligations and Liabilities Schedule

3.19(h) - Employee Bonuses

Schedule 3.20 - Environmental Compliance Schedule

3.21 - Customers and Suppliers Schedule 3.22(a) –

Affiliate Transactions

Schedule 3.22(b) - Affiliate Interest in Assets and Properties

Schedule 3.23 - Accounts Receivable Collateral and Security Arrangements
Schedule

3.23(b) - Accounts and Notes Payable

Schedule 3.24 – Bank Accounts Schedule

3.25(b) – Product Warranties Schedule 3.26

- Inventory

Schedule 4.01 - Ownership of Shares

 

v

AmericasActive:12532620.29

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is entered into on October 26,
2018, by and among (i) 4D Technology Corporation, an Arizona corporation (the
“Company”), (ii) Nanometrics Incorporated, a Delaware corporation (“Purchaser”,
(iii) each of the individuals signatory hereto under the heading “Sellers” on
the signature pages hereto (the “Sellers”), and (v) Dr. James Wyant, as the
representative of the Sellers (the “Representative”). Each of the above
referenced parties is sometimes herein referred to individually as a “Party” and
collectively as the “Parties.”

 

The Sellers collectively own all of the issued and outstanding capital stock of
the Company (the “Shares”).

 

At the Closing, on the terms and subject to the conditions set forth herein, the
Sellers desire to sell to Purchaser, and Purchaser intends to purchase from the
Sellers, all of the Shares in exchange for the delivery by Purchaser to (a) the
Principal Shareholders cash and Purchaser Stock and (b) the Minority
Shareholders of cash, in each case, as set forth herein (the “Stock Purchase”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises herein
made, and in consideration of the representations, warranties, covenants and
agreements herein contained, the Parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

“Accounting Firm” has the meaning set forth in Section 2.06(b).

 

“Action” means any action, suit, proceeding (including arbitration proceeding),
investigation, complaint, examination, subpoena, claim, charge, grievance,
order, audit, information request, governmental charge or inquiry.

 

“Actual Cash” has the meaning set forth in Section 2.06(b).

 

“Actual Company Transaction Expenses” has the meaning set forth in Section
2.06(b).

 

“Actual Indebtedness” has the meaning set forth in Section 2.06(b).

 

“Actual Working Capital Deficiency” has the meaning set forth in Section
2.06(b).

 

“Actual Working Capital Surplus” has the meaning set forth in Section 2.06(b)

 

“Adjustment due to Purchaser” has the meaning set forth in Section 2.06(c).

 

1

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

“Affiliate” of a specified Person means any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
specified Person. The term “control” (including, with correlative meaning, the
terms “controlled by” and “under common control with”) means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the preface above.

 

“Business” means the activities conducted or planned to be conducted and the
services offered or planned to be offered by the Company as of the date of this
Agreement, including the manufacturing and sale of interferometers, surface
roughness profilers and surface defect gauges, for measuring precision surfaces
and optics.

 

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.

 

“Business Name” means “4D Technology,” either alone or in combination with other
words, graphics or designs, including all Intellectual Property in said term,
and any variation, derivative, translation, transliteration, shortening or
acronym thereof.

 

“Cancelled Option” has the meaning set forth in Section 2.02.

 

“Cash” means, at any particular time, the cash and cash equivalents of the
Company excluding issued but uncleared checks and drafts and customer deposits.

 

“Cash Escrow Agreement” means the Escrow Agreement, to be dated as of the
Closing Date, by and among Purchaser, the Representative and the Escrow Agent,
substantially in the form of Exhibit B-1 attached hereto.

 

“Claim” has the meaning set forth in Section 11.17(a).

 

“Closing” has the meaning set forth in Section 2.01.

 

“Closing Balance Sheet” has the meaning set forth in Section 2.06(a).

 

“Closing Certificate” has the meaning set forth in Section 2.05.

 

“Closing Consideration” means Closing Cash Consideration plus Closing Stock
Consideration.

 

2

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

“Closing Cash Consideration” means (i) $40,000,000, plus (ii) the Estimated
Cash, minus (iii) the Estimated Indebtedness, minus (iv) the Estimated Working
Capital Deficiency, if any,  plus (v) the Estimated Working Capital Surplus, if
any, minus (vi) the Estimated Company Transaction Expenses, minus (vii) the
Option Payment and minus (viii) the Working Capital Escrow Amount, minus (ix)
the Indemnification Escrow Stock Amount, minus (x) the IP Indemnification Escrow
Cash Amount minus (xi) the Sales Tax Indemnification Escrow Cash Amount minus
(xii) Closing Stock Consideration, in each case of clauses (ii)-(vii) foregoing,
as set forth on the Closing Certificate delivered to Purchaser pursuant to
Section 2.05.

“Closing Date” has the meaning set forth in Section 2.01.

“Closing Stock Consideration” means $4,000,000 of Purchaser Stock (or 125,117
shares of Purchaser Stock based on the weighted average closing price of the
common stock of Purchaser on NASDAQ during the twenty (20) consecutive trading
days immediately prior to the date hereof).

 

“COBRA” means Part 6 of Subtitle B of Title I of ERISA, section 4980B of the
Code and any similar state Law.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the preface above.

 

“Company Board” has the meaning set forth in Section 3.02.

 

“Company Intellectual Property” has the meaning set forth in Section 3.15(a).

 

“Company Software” has the meaning set forth in Section 3.15(a).

 

“Company Systems” has the meaning set forth in Section 3.15(e).

 

“Company Transaction Expenses” means all fees, costs and expenses incurred by or
on behalf of the Company in anticipation of, in connection with, or otherwise
related to, the Transactions and/or any related or alternative transactions
(including (i) all of the fees, expenses and other costs of legal counsel,
investment bankers, brokers, accountants and other representatives and
consultants, (ii) all change of control, severance, termination or similar
payments, (iii) any amounts paid in connection with obtaining any consents of
Governmental Authorities or third parties in connection with the Transactions
and (iv) employer’s share of payroll Taxes attributable to any payments made in
anticipation of, in connection with, or otherwise related to, the Transactions.

 

“Confidential Information” means the information, observations and data
(including trade secrets) obtained by a Seller during such Seller’s employment
with, service to or ownership of the Company concerning the business or affairs
of the Company, excluding any such information that is or becomes generally
available to the public (other than as a result of a disclosure by the Company,
any Seller or any of their respective Affiliates, Subsidiaries, officers,
directors, members, partners, employees, attorneys, accountants or other
representatives or agents).

3

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

 

“Customer Agreement” has the meaning set forth in Section 3.16(a)(ii).

 

“Damages” has the meaning set forth in Section 9.02.

 

“Disclosing Party” has the meaning set forth in Section 11.17(d).

 

“Disclosure Schedules” means the disclosure schedules delivered by the Company
to Purchaser concurrently with the execution and delivery of this Agreement.

 

“Dispute Period” has the meaning set forth in Section 2.06(b).

“Employee Benefit Plan” means each “employee benefit plan” (as defined in
section 3(3) of ERISA), each retention, employment, severance, bonus, incentive,
change-in-control, retirement, pension, profit-sharing, nonqualified, deferred
compensation, equity or equity-based, welfare, vacation, health or medical,
disability, or sick leave contract, plan, program, policy, agreement or
arrangement, and each other benefit or compensation contract, plan, program,
policy, agreement or arrangement that is maintained, sponsored, contributed to
or required to be contributed to by the Company or its Affiliates, or with
respect to which the Company, its or Affiliates, or any ERISA Affiliate has or
could reasonably be expected to have any current or potential liability or
obligation.

 

“Environmental Laws” means all Laws, including all rules and regulations
promulgated thereunder, and other provisions having the force or effect of Law,
all judicial and administrative orders and determinations, and all contractual
obligations, whenever enacted or in effect, relating to or imposing liability or
standards of conduct concerning pollution, protection of the environment, worker
health or safety, or public health or safety, including, without limitation, all
those relating to the presence, use, production, generation, handling,
transportation, treatment, storage, disposal, distribution, labeling, testing,
processing, discharge, Release, threatened Release, control, exposure to,
manufacturing or cleanup of any Hazardous Substances or wastes, noise or odor.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any Person that at any relevant time is or was
considered a single employer with the Company or any of its Affiliates under
section 414 of the Code.

 

“Escrow Agent” means Computershare Trust Company, N.A.

 

“Escrow Agreements” means the Stock Escrow Agreement and the Cash Escrow
Agreement.

 

“Estimated Cash” means the estimated Cash of the Company as of 11:59 p.m.
Eastern time on the Business Day immediately preceding the Closing Date, as set
forth on the Closing Certificate delivered to Purchaser pursuant to Section
2.05.

4

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

 

“Estimated Company Transaction Expenses” means the estimated Company Transaction
Expenses of the Company as of as of 11:59 p.m. Eastern time on the Business Day
immediately preceding the Closing Date, as set forth on the Closing Certificate
delivered to Purchaser pursuant to Section 2.05.

 

“Estimated Indebtedness” means the estimated Indebtedness of the Company as of
11:59 p.m. Eastern time on the Business Day immediately preceding the Closing
Date, as set forth on the Closing Certificate delivered to Purchaser pursuant to
Section 2.05.

 

“Estimated Working Capital Deficiency” means the estimated Working Capital
Deficiency of the Company as of 11:59 p.m. Eastern time on the Business Day
immediately preceding the Closing Date, as set forth on the Closing Certificate
delivered to Purchaser pursuant to Section 2.05.

“Estimated Working Capital Surplus” means the estimated Working Capital Surplus
of the Company as of 11:59 p.m. Eastern time on the Business Day immediately
preceding the Closing Date, as set forth on the Closing Certificate delivered to
Purchaser pursuant to Section 2.05.

“Financial Statements” has the meaning set forth in Section 3.08.

“Fundamental Representations” has the meaning set forth in Section 9.01.

“Fully Diluted Capital Stock” means the sum, without duplication, of (1) the
aggregate number of shares of common stock of the Company that are outstanding
immediately prior to the Closing, and (2) the aggregate number of shares of
common stock issuable upon the exercise of Options for which an Option Payment
will be made.

“GAAP” United States generally accepted accounting principles, as of the date
hereof, consistently applied and, to the extent not inconsistent with GAAP,
using the same accounting principles, practices, procedures, policies,
assumptions and methods (with consistent classifications, judgments, inclusions,
exclusions and valuation and estimation methodologies) used by the Company in
the preparation of the 2017 Financial Statements.

“Governmental Authority” means any (i) government; (ii) governmental or
quasigovernmental authority of any nature (including any governmental agency,
branch, department, official or entity and any court or other tribunal or
arbitral); or (iii) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature; or (iv) any Person acting pursuant to a grant
of authority from a Governmental Authority, in the case of any of clause (i)
through (iv), whether federal, state, local, municipal, foreign, supranational
or of any other jurisdiction.

5

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

“Hazardous Substance” means (a) petroleum or petroleum products, flammable
materials, explosives, radioactive materials, radon gas, lead-based paint,
asbestos in any form, per- and polyfluoroalkyl substances, urea formaldehyde
foam insulation, polychlorinated biphenyls, and toxic mold or fungus of any kind
or species, (b) any chemicals or other materials or substances which are defined
as or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “toxic substances,” “toxic pollutants,” “contaminants,”
“pollutants,” or words of similar import under any applicable Environmental Law,
and (c) any other chemical, material, waste or substance exposure to which is
prohibited, limited or regulated under any applicable Environmental Law.

“Improvements” has the meaning set forth in Section 3.13(c).

“Indebtedness” means at a particular time, without duplication and whether
current or non- current, (i) any indebtedness for borrowed money or issued in
substitution or exchange for indebtedness for borrowed money, (ii) any
indebtedness evidenced by any loan agreement, note, bond, debenture or other
debt security or similar instrument, (iii) any indebtedness for the deferred
purchase price of property or services with respect to which a Person is liable,
contingently or otherwise, as obligor or otherwise (other than trade payables
and other current liabilities, in each case to the extent included as current
liabilities in the definition of “Working Capital”), (iv) any commitment by
which a Person assures a creditor against loss (including contingent
reimbursement obligations with respect to letters of credit), (v) any
indebtedness guaranteed in any manner by a Person (including guaranties in the
form of an agreement to repurchase or reimburse), (vi) any obligations under
capitalized leases with respect to which a Person is liable, contingently or
otherwise, as obligor, guarantor or otherwise, or with respect to which
obligations a Person assures a creditor against loss, (vii) any indebtedness
secured by a Lien on a Person’s assets, (viii) customer deposits, progress
payments and other deferred revenue, (ix) accrued interest to and including the
Closing Date in respect of any of the obligations described in the foregoing
clauses (i) through (viii) of this definition and all premiums, penalties,
charges, fees, expenses and other amounts that are or would be due (including
with respect to early termination) in connection with the payment and
satisfaction in full of such obligations, (x) all unpaid Taxes of the Company
for all Pre- Closing Tax Periods and (xi) any liabilities of the Company that
were not incurred in the Ordinary Course of Business (including as may result
from the Transactions), in each case, whether or not such items are included as
indebtedness or liabilities in accordance with GAAP. For the avoidance of doubt,
as it relates to the Company on or prior to the Closing, Indebtedness shall also
include any amounts due to any Seller.

“Indemnification Escrow Funds” means the (i) Indemnification Escrow Stock, if
any of such stock has not been sold in exchange for cash, (ii) if any of such
stock has been sold in exchange for cash, the amount of such cash plus any
interest or other investment proceeds thereon, (iii) the IP Indemnification
Escrow Cash Amount plus any interest or other investment proceeds thereon and
(iv) the Sales Tax Indemnification Escrow Cash Amount plus any interest or other
investment proceeds thereon. The Indemnification Escrow Funds will be available
to satisfy any amounts owed by the Principal Shareholders to Purchaser under
this Agreement in accordance with the terms of the Escrow Agreements.

6

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

“Indemnification Escrow Stock” means 125,117 shares of Purchaser Stock issued to
the Principal Shareholders to be held by the Escrow Agent pursuant to the terms
of this Agreement and the Stock Escrow Agreement, which Purchaser Stock will be
available to satisfy any amounts owed by the Principal Shareholders to Purchaser
under this Agreement in accordance with the terms of the Stock Escrow Agreement.
To the extent that any Purchaser Stock is released to an Indemnified Party under
ARTICLE VII such Purchaser Stock shall be valued based on the weighted average
closing price of the common stock of Purchaser on NASDAQ during the twenty (20)
consecutive trading days immediately prior to the date hereof. “Indemnification
Escrow Stock Amount” means $3,000,000.

“Indemnified Party” means either a Purchaser Indemnified Party or a Seller
Indemnified Party, as applicable.

“Indemnifying Party” has the meaning set forth in Section 9.05.

“Individual Seller Breach” means, with respect to any Seller, the breach by such
Seller of any representation or warranty made solely as to such Seller in
ARTICLE V or any covenant or agreement made by such Seller in this Agreement, or
in each case in any of the certificates, agreements or other documents furnished
by such Seller pursuant to this Agreement.

“Intellectual Property” means all of the following in any jurisdiction
throughout the world:

(i)all patents, patent applications (including originals, divisionals,
continuations, continuations-in-part, extensions, revisions, reexaminations and
reissues thereof), patent disclosures, inventions and invention disclosures
(whether or not patentable); (ii) all trademarks, service marks, trade dress,
trade names, corporate names, logos, slogans, and all other indicia or origin
(and all translations, transliterations, adaptations, derivations and
combinations of the foregoing) and Internet domain names, franchises, and all
registrations, applications and renewals for any of the foregoing together with
all goodwill associated with each of the foregoing (collectively, “Trademarks”);
(iii) all works of authorship (whether or not copyrightable), copyrights and
copyrightable works (including “look-and-feel”), mask works and moral rights,
and all registrations, applications and renewals for any of the foregoing
(collectively, “Copyrights”); (iv) all data, databases and database rights; (v)
all trade secrets, confidential information, customer and supplier lists, data
and customer records, reports, studies, software development methodologies,
technical information, pricing and cost information, marketing plans and
proposals, proprietary business information, process technology, plans,
drawings, blue prints, know-how, techniques, protocols, processes, methods,
specifications, data, algorithms, compositions, industrial models, architectures
layouts, designs, research and development and inventions (whether patentable or
unpatentable and whether or not reduced to practice) (collectively, “Trade
Secrets”); (vi) all Software; (vii) all right of publicity and privacy,
including the right to use the name, voice, likeness, signature and biographies
of real persons, together with all goodwill related thereto; (viii) all other
proprietary or industrial rights and all other intellectual property and all
rights associated with any of the foregoing; and (ix) all copies and tangible
embodiments or descriptions of any of the foregoing (in whatever form or
medium).

 

“Inter-Party Claim” has the meaning set forth in Section 9.07.

 

7

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

“Inventory” means the Company’s, including all raw materials and supplies,
packaging materials, manufactured or purchased products or parts, work in
process, finished products and goods, products and goods in transit and returned
products and goods, net of the reserves (including with respect to reserves for
slow-moving, obsolete or damaged Inventory) applicable thereto (as shown on the
Latest Balance Sheet).

 

“IP Indemnification Escrow Cash Amount” means $4,000,000.

 

“IP Indemnification Escrow Funds” means the IP Indemnification Escrow Cash
Amount plus any interest or other investment proceeds thereon.

 

“IRS” means the Internal Revenue Service.

 

“Item of Dispute” has the meaning set forth in Section 2.06(b).

 

“JAMS Rules” has the meaning set forth in Section 11.17(a).

 

“Key Sellers” means James Millerd and Neal Brock.

 

“Knowledge” means, (a) with respect to the Company, the actual knowledge of
James Wyant, James Millerd, and Neal Brock, Al Davis, Eric Novak and Chris
Lesadd, after reasonable inquiry of such individuals direct reports, and (b)
with respect to the Seller, the actual knowledge of such Seller.

“Latest Balance Sheet” has the meaning set forth in Section 3.08.

 

“Law” means all laws (including common law), by-laws, statutes, rules,
regulations, codes, injunctions, decrees, orders, settlements, awards,
ordinances, registration requirements, disclosure requirements and other
pronouncements having the effect of law of the United States, any foreign
country or any domestic or foreign state, county, city or other political
subdivision or of any Governmental Authority.

 

“Leased Real Property” has the meaning set forth in Section 3.13(b).

 

“Leases” has the meaning set forth in Section 3.13(b).

 

“Lien” means any security interest, pledge, license, bailment (in the nature of
a pledge or for purposes of security), mortgage, deed of trust, option, warrant,
purchase right, commitment, right of first refusal, grant of a power to confess
judgment, conditional sale and title retention agreement (including any lease in
the nature thereof), charge, third-party claim, demand, equity, security title,
lien, encumbrance or other similar arrangement or interest in real or personal
property.

 

“Majority Seller” means James Wyant.

 

8

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means any actual effect or change that, individually
or together with any other effects or changes, has been or could reasonably be
expected to be materially adverse to the businesses, assets and properties,
customer, supplier or employee relationships, condition (financial or
otherwise), cash flows, prospects, results of operations or operations of the
Company taken as a whole, or on the ability of the Company to consummate timely
the Transactions, without regard to the duration or persistence, of such effects
or changes, and regardless of whether or not such adverse effect or change can
be cured or whether Purchaser has knowledge of such effect or change on the date
hereof; provided, however, that the foregoing shall not include any such effects
or changes resulting from any of the following, to the extent occurring after
the date of this Agreement: (i) changes in general economic conditions which do
not disproportionately affect the Company as compared to the effect of any such
change on other companies in the same industry, (ii) changes resulting from acts
of terrorism, acts of war or escalation of hostilities, or (iii) changes or
effects directly resulting from any breach by Purchaser of this Agreement.

 

“Material Contracts” has the meaning set forth in Section 3.16(a).

 

“Minority Shareholder” shall mean any shareholder of the Company, other than a
Principal Shareholder.

 

“Named Competitors” means KLA-Tencor, ASML, Nova Measuring Instruments,
Zygo/Ametek, Bruker, Rudolph Technology, Applied Materials and any successor or
assignee thereof, whether by acquisition, merger, assignment or otherwise, to a
material portion of such Person’s business or assets.

 

“Notice of Disagreement” has the meaning set forth in Section 2.06(b).

 

“Option” means an option to purchase Common Stock of 4D Technology Corporation,
an Arizona corporation, pursuant to the Plan.

 

“Option Payment” has the meaning set forth in Section 2.02.

 

“Optionholder” means each holder of an Option.

 

“Option Release Agreements” means those agreements set forth in items 2 through
6 on Schedule 3.16(a)(v).

 

“Ordinary Course of Business” means the usual and ordinary course of business of
the Company consistent with past custom and practice (including with respect to
quantity, timing, duration and frequency).

 

“Party” and “Parties” each has the respective meaning set forth in the preface
above.

 

9

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

“Permits” means all licenses, permits, franchises, approvals, authorizations,
qualifications, clearances, registrations, notifications, exemptions,
certificates of need, accreditations, certifications, determinations,
participation agreements, consents or orders of, or filings with, any
Governmental Authority or any other Person necessary for the Company to carry on
its business.

 

“Percentage Allocation” means (i) with respect to the Majority Seller, 70%, (ii)
with respect to James Millerd, 15% and (iii) with respect to Neal Brock, 15%.

 

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization, a
Governmental Authority, arbitrator, or another entity.

 

“Personal Information” means information that, alone or in combination with
other information, allows the identification of an individual or can be used to
contact an individual, or serve advertisements to an individual, including
without limitation, name; Social Security number; government-issued
identification numbers; health or medical information, including health
insurance information; financial account information; passport numbers; user
names/email addresses in combination with a password or security code that would
allow access to an online account; unique biometric identifiers (e.g.,
fingerprints, retinal scans, face scans, or DNA profile); employee ID numbers;
date of birth; digital signature; Internet Protocol (IP) addresses or other
information that is regulated by one or more Privacy Laws (as defined herein).

 

“Physical Inventory Count” has the meaning set forth in Section 6.05.

 

“Plan” means the 4D Technology Corporation Amended and Restated Stock Option
Plan.

 

“Pre-Closing Tax Period” means (a) all taxable periods ending on or before the
Closing Date and (b) the portion of any Straddle Period through the end of the
Closing Date.

 

“Principal Shareholders” means the Majority Seller and the Key Shareholders.

“Privacy and Security Requirements” means, to the extent applicable to the
Company, (a) all Privacy Laws; (b) all Privacy Contracts, and (c) all Privacy
Policies.

 

“Privacy Contracts” means all Contracts between the Company and any Person that
are applicable to the Processing of Personal Information.

 

“Privacy Laws” means the Payment Card Industry Data Security Standard (“PCI
DSS”) and any Laws applicable to the Processing of Personal Information
including, without limitation, the Health Insurance Portability and
Accountability Act and all regulations promulgated thereunder, Section 5 of the
Federal Trade Commission Act, all state Laws related to unfair or deceptive
trade practices, the Fair Credit Reporting Act (“FCRA”), the Controlling the
Assault of Non-Solicited Pornography And Marketing Act of 2003 (“CAN-SPAM”), the
Telephone Consumer Protection Act (“TCPA”), all Laws related to telemarketing
and text messaging, all Laws related to breach notification, and all applicable
foreign Laws including Regulation 2016/679 of the European Parliament and of the
Council of 27 April 2016 (“GDPR”) and Directive 2002/58/EC as amended by
Directive 2009/136/EC.

10

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

 

“Privacy Policies” means all written policies and procedures applicable to the
Company relating to the Processing of Personal Information, including without
limitation all website and mobile application privacy policies and internal
information security procedures.

 

“Pro Rata Closing Cash Consideration to Minority Shareholder” means, with
respect to any Minority Shareholder, a fraction, (A) the numerator of which is
(i) $40,000,000, plus (ii) the Estimated Cash, minus (iii) the Estimated
Indebtedness, minus (iv) the Estimated Working Capital Deficiency, if any, plus
(v) the Estimated Working Capital Surplus, if any, minus (vi) the Estimated
Company Transaction Expenses, in each case of clauses (ii)-(vi) foregoing, as
set forth on the Closing Certificate delivered to Purchaser pursuant to Section
2.05, and (B) the denominator of which is the Fully Diluted Capital Stock.

 

“Pro Rata Closing Cash Consideration to Principal Shareholder” means, with
respect to any Principal Shareholder, a fraction, (A) the numerator of which is
(i) $40,000,000, plus (ii) the Estimated Cash, minus (iii) the Estimated
Indebtedness, minus (iv) the Estimated Working Capital Deficiency, if any, plus
(v) the Estimated Working Capital Surplus, if any, minus (vi) the Estimated
Company Transaction Expenses, and minus (vii) the Working Capital Escrow
Amount,  minus (viii) the Indemnification Escrow Stock Amount, minus (ix) the IP
Indemnification Escrow Cash Amount minus (x) the Sales Tax Indemnification
Escrow Cash Amount minus (xi) the Closing Stock Consideration, in each case of
clauses (ii)-(vi) foregoing, as set forth on the Closing Certificate delivered
to Purchaser pursuant to Section 2.05, and (B) the denominator of which is the
Fully Diluted Capital Stock.

 

“Process” or “Processing” means the creation, collection, use (including,
without limitation, for the purposes of sending telephone calls, text messages
and emails), storage, maintenance, processing, recording, distribution,
transfer, transmission, receipt, import, export, protection (including
safeguarding, security measures and notification in the event of a breach of
security), access, disposal or disclosure or other activity regarding data
(whether electronically or in any other form or medium).

 

“Prohibited Transaction” has the meaning set forth in section 406 of ERISA and
section 4975 of the Code.

 

“Purchased Shares” has the meaning set forth in Section 2.01.

 

“Purchaser” has the meaning set forth in the preface above.

 

“Purchaser Fundamental Representation” has the meaning set forth in Section
9.01.

 

“Purchaser Indemnified Party” has the meaning set forth in Section 9.02.

 

11

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

“Purchaser Transaction Expenses” means all fees, costs and expenses incurred by
or on behalf of the Purchaser and its Affiliates in anticipation of, in
connection with, or otherwise related to, the Transactions and/or any related or
alternative transactions, including all of the fees, expenses and other costs of
legal counsel, investment bankers, brokers, accountants and other
representatives and consultants.

 

“Related Party” means any officer, director, manager, equityholder, member or
Affiliate of the Company, any individual related by blood, marriage or adoption
to any such Person, and any Person controlled by any of the foregoing.

 

“Release” means the release, spill, emission, leaking, pumping, pouring,
emptying, escaping, dumping, injection, deposit, disposal, discharge, dispersal,
leaching or migrating of any Hazardous Substance into or thorough the
environment.

 

“Released Claim” has the meaning set forth in Section 7.06.

 

“Releasee” has the meaning set forth in Section 7.06.

 

“Representative” has the meaning set forth in the preface above.

 

“Sales Tax Indemnification Escrow Cash Amount” means $834,000.

 

“Sales Tax Indemnification Escrow Funds” means the Sales Tax Indemnification
Escrow Cash Amount plus any interest or other investment proceeds thereon. The
Sales Tax Indemnification Escrow Funds will be available to satisfy any amounts
owed by the Principal Shareholders to Purchaser under this Agreement in respect
of Sales Taxes in accordance with the terms of the Cash Escrow Agreement.

 

“Sales Taxes” means any and all sales, use, business, occupation and similar
Taxes attributable to periods or portions thereof ending on or before the
Closing Date, including interest and penalties thereon.

 

“Section 1542” has the meaning set forth in Section 7.06.

 

“Securities  Act”  means  the  Securities  Act  of  1933,  as  amended,  and  the  rules  and
regulations promulgated thereunder.

 

“Security Breach” means security breach or breach of Personal Information under
applicable Laws.

 

“Security Incident” means any attempted or successful unauthorized access, use,
disclosure, modification, or destruction of information or interference with
system operations of IT Assets.

 

“Seller Fundamental Representation” has the meaning set forth in Section 9.01.

 

12

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

“Seller Indemnified Party” has the meaning set forth in Section 9.03.

 

“Sellers” has the meaning set forth in the preface above.

 

“Shares” has the meaning set forth in the preface above.

 

“Software” means any and all (i) computer programs, architectures, libraries,
firmware and middleware, including any and all software implementations of
algorithms, models and methodologies, whether in source code or object code,
(ii) databases and compilations, including any and all data and collections of
data, whether machine readable or otherwise, (iii) descriptions, flow-charts and
other work product used to design, plan, organize and develop any of the
foregoing, and (iv) all programmer and user documentation, including user
manuals and training materials, relating to any of the foregoing.

 

“State / Local Tax Proceeding” has the meaning set forth in Section 7.04(f)(i).

 

“Stock Escrow Agreement” means the Escrow Agreement, to be dated as of the
Closing Date, by and among Purchaser, the Representative and the Escrow Agent,
substantially in the form of Exhibit B-2 attached hereto.

 

“Stock Purchase” has the meaning set forth in the preface above.

 

“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, limited liability company or
other business entity, a majority of the partnership, limited liability company
or other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by any Person or one or more of the other Subsidiaries
of that Person or a combination thereof. For purposes hereof, a Person or
Persons shall be deemed to have a majority ownership interest in a partnership,
limited liability company or other business entity if such Person or Persons
shall be allocated a majority of partnership, limited liability company or other
business entity gains or losses or shall be or control the managing director or
general partner of such partnership, limited liability company or other business
entity.

“Supply Agreement” has the meaning set forth in Section 7.07.

 

“Target Working Capital” means $4,500,000.

 

13

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

“Tax” means (i) any federal, state, local or foreign taxes, charges, fees,
levies or other similar assessments or liabilities (including income, receipts,
ad valorem, value added, excise, real or personal property, sales, occupation,
service, stamp, transfer, registration, natural resources, severance, premium,
windfall or excess profits, environmental, customs duties, use, licensing,
escheat, withholding, employment, social security, unemployment, disability,
payroll, share, capital, surplus, alternative, minimum, add-on minimum,
estimated, franchise or any other taxes, charges, fees, levies or other similar
assessments or liabilities of any kind whatsoever and denominated by any name
whatsoever), whether computed on a separate, consolidated, unitary or combined
basis or in any other manner, and includes any interest, fines, penalties,
assessments, deficiencies or additions thereto, (ii) any and all liability for
amounts described in clause (i) of any member of an affiliated, consolidated,
combined or unitary group of which the Company (or any predecessor of any of the
foregoing) is or was a member on or prior to the Closing Date, including
pursuant to Treasury Regulations section 1.1502-6 or any analogous or similar
state, local or foreign Law or regulation, and (iii) any and all liability for
amounts described in clause (i) or (ii) of any Person (other than the Company)
imposed on the Company as a transferee or successor, by contract or pursuant to
any Law, rule or regulation, which Taxes relate to an event or transaction
occurring before the Closing.

 

“Tax Proceeding” has the meaning set forth in Section 7.04(f)(ii).

 

“Tax Return” means any federal, state, local, foreign or other applicable
return, declaration, report, claim for refund, information return or statement
or other document (including any amendment thereto and any related or supporting
schedules, statements or information) with respect to any Tax filed or required
to be filed with the Internal Revenue Service or any other Governmental
Authority or Taxing Authority or agency or in connection with the determination,
assessment or collection of any Tax of any party or the administration of any
Laws, regulations or administrative requirements relating to any Tax.

 

“Taxing Authority” means any Governmental Authority having or purporting to have
jurisdiction with respect to any Tax.

 

“Third-Party Claim” has the meaning set forth in Section 9.06.

 

“Threshold” has the meaning set forth in Section 9.04(a)(i).

 

“Total Indemnity Cap” has the meaning set forth in Section 9.04(b)(i).

 

“Tracking Applications” means any software disseminated by any entity on behalf
of the Company that is installed on consumers’ computers or devices and used by
any entity on behalf of the Company to monitor, record or transmit information
about activities occurring on the computers on which it is installed, or about
data that is stored or created on, transmitted from or transmitted to the
computers or devices on which it is installed.

14

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

“Transaction Documents” means this Agreement, the Escrow Agreements, the Option
Release Agreements and the agreements, documents and instruments contemplated
hereby and thereby (including each of the agreements, documents and instruments
contemplated by the Disclosure Schedules).

 

“Transactions” means the Stock Purchase and the other transactions contemplated
by this Agreement.

 

“Transfer Taxes” has the meaning set forth in Section 7.03.

 

“Treasury Regulations” means the regulations under the Code promulgated by the
United States Treasury Department.

 

“VDA Filing” has the meaning set forth in Section 7.04(g).

 

“WARN Act” has the meaning set forth in Section 3.18(b).

 

“Working Capital” means (x) the book value of all current assets of the Company,
including accounts receivable, inventories and prepaid expenses (net of
reserves), but specifically excluding Cash, marketable securities and Tax
assets, minus (y) the book value of all current liabilities of the Company,
including accounts and other amounts payable and accrued expenses, but
specifically excluding customer deposits, progress payments, deferred revenue,
Tax liabilities, unpaid Company Transaction Expenses and Indebtedness, in each
case determined in accordance with GAAP and the Sample Working Capital set forth
on Exhibit A (to the extent the Sample Working Capital was prepared in
accordance with GAAP).

 

“Working Capital Deficiency” means the excess, if any, of the Target Working
Capital over the Working Capital as of immediately prior to the Closing.

 

“Working Capital Escrow Amount” means $500,000.

 

“Working Capital Escrow Funds” means the Working Capital Escrow Amount, plus any
interest or other investment proceeds thereon.

 

“Working Capital Surplus” means the excess, if any, of the Working Capital over
the Target Working Capital as of immediately prior to the Closing.

 

ARTICLE II

THE CLOSING TRANSACTIONS

 

Section 2.01Stock Purchase.  At the Closing, on the terms and subject to the
conditions set forth in this Agreement, Purchaser and the Sellers shall
consummate the Stock Purchase, pursuant to which each Seller shall sell,
transfer and assign to Purchaser all of such Seller’s right, title and interest
in and to each of the Shares set forth opposite such Seller’s name on the Stock
Purchase Schedule under the column labeled “Purchased Shares” (the “Purchased
Shares”), free and clear of all Liens and with no restrictions on the voting or
transfer thereof, in exchange for (a)

15

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

the issuance by Purchaser to the Principal Shareholders of a number of shares of
Purchaser Stock (the “Purchaser Stock”) set forth opposite such Seller’s name on
the Stock Purchase Schedule under the column heading “Shares of Purchaser
Stock,” (b) payment by Purchaser to each Principal Shareholder, by wire transfer
of immediately available funds, of cash in an amount equal to the Pro Rata
Closing Consideration to Principal Shareholder for each share of common stock
held by such Principal Shareholder as of the Closing and as set forth opposite
such Principal Shareholder’s name on the Closing Statement, subject to
Purchaser’s review and consent, and (c) payment by Purchaser to each Minority
Shareholder, by wire transfer of immediately available funds, of cash in an
amount equal to the Pro Rata Closing Consideration to Minority Shareholder for
each share of common stock held by such Minority Shareholder as of the Closing
and as set forth opposite such Minority Shareholder’s name on the Closing
Statement, subject to Purchaser’s review and consent.

 

Section 2.02Cancellation of Options.

 

(a)Immediately prior to the Closing, each Option shall be surrendered to the
Company and immediately cancelled by the Company (each, a “Cancelled Option”) in
exchange for the right to receive an amount of cash (without interest) (such
amount payable with respect to each Option hereunder being referred to as the
“Option Payment” and collectively with respect to all Options, the “Option
Payments”) as provided in this Section 2.02 and pursuant to the Option Release
Agreements.

 

(b)Simultaneously with the Closing, Purchaser shall, on behalf of the Company,
make the Option Payments to the Optionholders. For each Optionholder, the Option
Payment shall be an amount of cash (without interest) as set forth in such
Optionholder’s Option Release Agreement. Each such Option Payment paid by
Purchaser shall be paid to the Optionholders net of any applicable withholding,
and all withholdings shall be timely remitted to the appropriate Governmental
Authority.

 

(c)Notwithstanding anything to the contrary contained in this Agreement, any
payments in respect of Cancelled Options that were issued to a Person in
exchange for services (including an employee of the Company) shall be treated as
compensation for Tax purposes to the extent required by Law.

 

(d)Simultaneously with the Closing, the Plan shall be terminated, following the
Closing Date, no Optionholder or any participant in the Plan will have any right
to acquire any equity securities of the Company as a result of such holder’s
Options.

 

Section 2.03The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place (a) at 10:00 a.m. local time on
November 15, 2018, provided, that all of the conditions to the obligations of
the Parties to consummate the Transactions (other than conditions with respect
to actions the respective Parties shall take at the Closing itself) have been
satisfied or waived, (b) if such conditions have not been satisfied or waived on
or prior to November 15, 2018, then at 10:00 a.m. local time on the third
Business Day following the satisfaction or waiver of all conditions to the
obligations of the Parties to consummate the Transactions (other than conditions
with respect to actions the respective Parties shall take at the Closing
itself), or (c) on such other date as the Parties may mutually determine in
writing (the “Closing Date”).

16

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

Section 2.04Deliveries at the Closing. At the Closing, the Parties shall
deliver, or cause to be delivered, each of the following:

 

(a)Each Seller shall deliver, in each case accompanied by a stock power duly
executed by such Seller (and, if a married individual, a spousal consent duly
executed by such Seller’s spouse), to Purchaser, accompanied by certificates
representing such Seller’s Purchased Shares, in each case, in form and substance
satisfactory to Purchaser;

 

(b)Purchaser shall issue to the Principal Shareholders a number of shares of
Purchaser Stock as determined pursuant to Section 2.01, and shall record such
issuance on its books and records;

 

(c)Purchaser shall deliver to each Principal Shareholder cash as determined
pursuant to Section 2.01, by wire transfer of immediately available funds to a
bank account designated in writing by each such Principal Shareholder;

 

(d)Purchaser shall deliver to each Minority Shareholder cash as determined
pursuant to Section 2.01, by wire transfer of immediately available funds to a
bank account designated in writing by each such Minority Shareholder;

 

(e)Purchaser, the Representative and the Escrow Agent shall deliver to each
other a duly executed copy of each of the Escrow Agreements;

 

(f)Purchaser shall deliver to the Escrow Agent the Working Capital Escrow
Amount, the IP Indemnification Escrow Cash Amount and the Sales Tax
Indemnification Escrow Cash Amount, by wire transfer of immediately available
funds to a bank account designated in writing by the Escrow Agent;

 

(g)Purchaser shall deliver to the Escrow Agent the Indemnification Escrow Stock;

 

(h)The Purchaser shall repay, on behalf of the Company, each item of
Indebtedness listed on Schedule 2.04(h), by wire transfer of immediately
available funds to the Persons and accounts specified in the payoff letters
delivered pursuant to Section 2.04(n);

 

(i)The Purchaser shall pay, on behalf of the Company, the Company Transaction
Expenses specified on Schedule 2.04(i) (which shall be delivered by the Company
to Purchaser at least three (3) Business Days prior to the Closing), by wire
transfer of immediately available funds to the Persons or bank accounts
specified on Schedule 2.04(i) and the Company shall have delivered to Purchaser
invoices for all such Company Transaction Expenses, in each case, prior to the
Closing Date;

 

(j)The Purchaser shall make the Option Payments to be made by it pursuant to
Section2.02 and deliver to the Purchaser evidence of each Cancelled Option;

 

17

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(k)As requested by Purchaser, the Company shall deliver to Purchaser
resignations, effective as of the Closing, from each Person who holds any
director, or officer position with the Company as of immediately prior to the
Closing;

(l)The Parties shall have made all filings required to be made by them and have
obtained all Permits and other authorizations and consents required to be
obtained under all applicable Laws to consummate the Transactions in compliance
with such Laws, in each case on terms and conditions satisfactory to the
Purchaser;

 

(m)The Company shall deliver to Purchaser a certificate of the Secretary of the
Company, in form and substance reasonably satisfactory to the Purchaser, dated
as of the Closing Date, attaching (A) copies of the articles of incorporation
and bylaws of the Company and (B) a copy of the resolutions of the Company’s
board of directors approving this Agreement, the other Transaction Documents and
the Transactions;

 

(n)The Company shall deliver to Purchaser a payoff letter in respect of each
item of Indebtedness set forth on Schedule 2.04(h) indicating that, upon payment
of the payoff amount specified in such payoff letter, all outstanding
obligations of the Company arising under or related to the Indebtedness owed to
the Persons thereunder shall be repaid and extinguished in full and that, upon
receipt of such amount, such Persons shall release its Liens in the assets and
properties of the Company, in each case in form and substance reasonably
satisfactory to Purchaser;

 

(o)The Company shall have obtained releases of all Liens relating to the
Business, in each case in form and substance satisfactory to Purchaser
(collectively, “Lien Releases”), and the Company shall deliver to Purchaser
copies of each such Lien Release;

 

(p)The Company shall obtain, maintain and fully pay for irrevocable “tail”
insurance policies naming the current and former directors and officers of the
Company as direct beneficiaries with a claims period of at least five (5) years
from the Closing Date, and providing for coverage in the amount of at least
$1,000,000 per occurrence and $2,000,000 in the aggregate, the cost of which
“tail” insurance policies shall be a Company Transaction Expense, and the
Company shall deliver a copy of such insurance policies to Purchaser;

 

(q)The Company shall deliver to Purchaser a (i) certificate of good standing of
the Company issued by the Arizona Corporation Commission and (ii) tax clearance
certificate of the Company issued by the Department of Revenue of the State and
taxing authority of its state of incorporation, in each case, dated as of a
recent date, and in any state where the Company has material operations;

 

(r)Within five (5) Business Days following Closing, the Sellers shall deliver to
Purchaser a CD containing true, correct and complete copies of such documents or
agreements (together with all amendments, waivers or other changes thereto), and
an index of such documents and agreements, which were posted to the Project Fang
online data room hosted by Clio Connect as of immediately prior to Closing; and

 

18

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(s)The Company shall deliver to Purchaser a certificate from the Company, in
form and substance as required under Treasury Regulation Section 1.897-2(h),
certifying that stock of the Company is not a “United States real property
interest” for purposes of Section 1445 of the Code, together with evidence
reasonably satisfactory to Purchaser that the Company will provide notice to the
IRS in accordance with the provisions of Treasury Regulation Section 1.897-2(h).

Section 2.05Closing Certificate. No later than three (3) Business Days prior to
the Closing, the Company shall have delivered to Purchaser a certificate, duly
certified by an authorized officer of the Company, and in form and substance
acceptable to Purchaser (the “Closing Certificate”) accurately setting forth:
(a) the Estimated Cash as of 11:59 p.m. Eastern time on the Business Day
immediately preceding the Closing Date, (b) the Estimated Indebtedness as of
11:59 p.m. Eastern time on the Business Day immediately preceding the Closing
Date, (c) the Estimated Working Capital Deficiency, if any, as of 11:59 p.m.
Eastern time on the Business Day immediately preceding the Closing Date, (d) the
Estimated Working Capital Surplus, if any, as of 11:59 p.m. Eastern time on the
Business Day immediately preceding the Closing Date, (e) the Estimated Company
Transaction Expenses, as of 11:59 p.m. Eastern time on the Business Day
immediately preceding the Closing Date, (f) the Closing Consideration, (g) the
Pro Rata Closing Consideration to Principal Shareholder and (h) the Pro Rata
Share Consideration to Minority Shareholder. Concurrently with delivery of the
Closing Certificate, the Company shall also deliver to Purchaser, in such detail
as is reasonably acceptable to Purchaser, all information on which the
calculations reflected in the Closing Certificate are based.

 

Section 2.06Post-Closing Adjustment.

 

(a)Promptly, but in any event within one hundred twenty (120) days after the
Closing Date, Purchaser shall prepare and deliver to the Representative a
balance sheet of the Company (the “Closing Balance Sheet”), which will reflect
Purchaser’s determination of (i) the Cash of the Company as of 11:59 p.m.
Eastern time on the Business Day immediately preceding the Closing Date, (ii)
the Indebtedness of the Company as of 11:59 p.m. Eastern time on the Business
Day immediately preceding the Closing Date, (iii) the Working Capital
Deficiency, if any, as of 11:59 p.m. Eastern time on the Business Day
immediately preceding the Closing Date, (iv) the Working Capital Surplus, if
any, as of 11:59 p.m. Eastern time on the Business Day immediately preceding the
Closing Date, (v) the Company Transaction Expenses, as of 11:59 p.m. Eastern
time on the Business Day immediately preceding the Closing Date and (vi) the
Closing Consideration. The Closing Balance Sheet shall be prepared in accordance
with GAAP and the Sample Working Capital.

 

(b)If the Representative in good faith disagrees with Purchaser’s determination
of the Cash, Indebtedness, Working Capital Deficiency, if any, Working Capital
Surplus, if any, and/or Company Transaction Expenses, in each case as set forth
on the Closing Balance Sheet, the Representative may, within thirty (30) days
after receipt of the Closing Balance Sheet (the “Dispute Period”), deliver a
written notice (the “Notice of Disagreement”) to Purchaser setting forth each
item of dispute (each, an “Item of Dispute”), the reasonable basis for such
dispute and the Representative’s calculation of such Item of Dispute. If
Purchaser does not receive a Notice of Disagreement within thirty (30) days
after delivery by Purchaser of the Closing Balance Sheet, the Closing Balance
Sheet shall be conclusive and binding upon each of the Parties. If Purchaser
receives a Notice of Disagreement from the Representative within thirty (30)
days after delivery by

19

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

Purchaser of the Closing Balance Sheet, Purchaser and the Representative shall
attempt in good faith to resolve each Item of Dispute, and, if any Item of
Dispute is so resolved, the Closing Balance Sheet shall be modified to the
extent necessary to reflect such resolution. If any Item of Dispute remains
unresolved as of the thirtieth (30th) day after timely delivery by the
Representative of the Notice of Disagreement, Purchaser and the Representative
shall jointly retain BPM to resolve such remaining disagreement, it being
understood that any item not included as an Item of Dispute on the Notice of
Disagreement shall be conclusive and binding upon each of the Parties as set
forth on the Closing Balance Sheet. Notwithstanding the foregoing, if BPM is
then unavailable for such purposes, Purchaser and the Representative shall
jointly retain an independent accounting firm of national standing to resolve
such remaining disagreement; provided, that if Purchaser and the Representative
are unable to agree on the choice of such accounting firm, then such accounting
firm will be selected by lot (after each of Purchaser, on one hand, and the
Representative, on the other hand, submits two such firms and excludes one firm
submitted by the other) (the firm actually retained pursuant to this Section
2.06, the “Accounting Firm”). Purchaser and the Representative shall request
that the Accounting Firm render a determination as to each unresolved Item of
Dispute as soon as practicable after its retention, and each of Purchaser, the
Representative and each of their respective agents and representatives shall
cooperate with the Accounting Firm and shall provide the Accounting Firm with
reasonable access to their respective books, records, personnel and
representatives and such other information as the Accounting Firm may reasonably
request, so as to enable it to make such determination as quickly and accurately
as practicable. The Accounting Firm shall consider only those items and amounts
that were set forth in the Closing Balance Sheet and the Notice of Disagreement
and that remain unresolved by Purchaser and the Representative, and in resolving
any such Item of Dispute, the Accounting Firm may not assign a value to any item
greater than the greatest value for such item claimed by either Party nor less
than the smallest value for such item claimed by either Party. The Accounting
Firm’s determination(s) shall be based upon the definitions of Cash,
Indebtedness, Working Capital Deficiency, Working Capital Surplus and Company
Transaction Expenses (as applicable) included herein. The Accounting Firm’s
determination of each Item of Dispute submitted to it shall be in writing, shall
conform to this Section 2.06 and, absent manifest error, shall be conclusive and
binding upon each of the Parties, and the Closing Balance Sheet shall be
modified to the extent necessary to reflect such determination(s). The
Accounting Firm shall allocate its fees, costs and expenses between Purchaser on
the one hand, and the Sellers on the other hand, based upon the percentage which
the portion of the contested amount not awarded to each such Person bears to the
amount actually contested by such Person (treating the Sellers as a single
Person for such purpose). The Cash, Indebtedness, Working Capital Deficiency,
Working Capital Surplus and Company Transaction Expenses, in each case as of
immediately prior to the Closing and as finally determined pursuant to this
Section 2.06, are referred to herein as the “Actual Cash,” “Actual
Indebtedness,” “Actual Working Capital Deficiency,” “Actual Working Capital
Surplus,” and “Actual Company Transaction Expenses,” respectively. The
Accounting Firm shall provide a determination of the “Final Adjustment Amount”
which shall be equal to (and which may be a positive or negative number) the
Accounting Firm’s determination of Closing Consideration pursuant to this
Section 2.06 minus the Seller’s determination of Closing Consideration set forth
in the Closing Certificate.

 

20

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(c)Payments. Within five (5) days after the determination of the Final
Adjustment Amount, (i) if the Final Adjustment Amount is a positive number,
Purchaser shall pay (or cause to be paid) to the account(s) designated in
writing by the Representative an amount in cash equal to the Final Adjustment
Amount; (ii) if the Final Adjustment Amount is a negative number, the
Representative and Purchaser shall direct the Escrow Agent to pay to the account
designated in writing by Purchaser (x) an amount in cash from the Working
Capital Escrow Funds equal to the lesser of the Final Adjustment Amount and the
amount of Working Capital Escrow Funds, and (y) an amount in cash from the
Indemnification Escrow Funds held in the Working Capital Escrow Account (as
defined in the Cash Escrow Agreement) equal to the amount by which the Final
Adjustment Amount exceeds the Working Capital Escrow Funds, if any. In the event
any Working Capital Escrow Funds remain in escrow following payment of the Final
Adjustment Amount pursuant to the foregoing clauses (i) and (ii), Purchaser and
the Representative shall jointly direct the Escrow Agent to pay immediately to
the account designated in writing by the Representative an amount in cash equal
to all of the Working Capital Funds remaining in the Working Capital Escrow
Account. In the event that the Final Adjustment Amount is a negative number and
the Working Capital Escrow Funds and Indemnification Escrow Funds are
insufficient to satisfy the Majority Seller’s and Key Seller’s obligation to pay
the Final Adjustment Amount to Purchaser in full, then within five (5) days
after the determination of the Final Adjustment Amount, the Majority Seller and
Key Sellers shall pay (in accordance with their Percentage Allocations) to
Purchaser by wire transfer of immediately available funds the amount of such
deficiency. Furthermore, in the event that any Indemnification Escrow Funds are
used to satisfy the Majority Seller’s and Key Sellers’ obligation to pay a Final
Adjustment Amount to Purchaser, within five (5) days following such payment, the
Majority Seller and Key Sellers shall (in accordance with their Percentage
Allocations), in order to replenish the Indemnification Escrow Account, pay to
the Escrow Agent, by wire transfer of immediately available funds, an amount
equal to the amount of Indemnification Escrow Funds used to pay such Final
Adjustment Amount to Purchaser.

 

Section 2.07Withholding Rights. Notwithstanding anything herein to the contrary,
Purchaser, the Company and the Representative shall be entitled to deduct and
withhold from amounts otherwise payable pursuant to this Agreement such amounts
as any such Person is required to deduct and withhold under the Code or any
provision of state, local or foreign Tax Law. To the extent that amounts are so
withheld by any such Person, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the Person in respect of which
such deduction and withholding was made.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

As a material inducement to Purchaser to enter into and perform their respective
obligations under this Agreement, the Company represents and warrants to
Purchaser, as of the date hereof and as of the Closing Date, as follows:

 

Section 3.01Organization of the Company. The Company is duly organized, validly
existing and in good standing under the Laws of Arizona and is duly qualified,
licensed or admitted to do business as a foreign entity and is in good standing
in every jurisdiction in which the operation of its business or the ownership of
its assets requires it to be so qualified, licensed, admitted or in good
standing. Schedule 3.01 lists all of the jurisdictions in which each of the
Company is qualified to do business as a foreign entity.

 

21

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

Section 3.02Authorization of Transactions by the Company. The Company has full
right, power and authority, and all licenses, permits and authorizations
necessary, to own, lease and operate its properties, to carry on its businesses
as now conducted, and to execute and deliver the Transaction Documents to which
it is a party and to perform its obligations hereunder and thereunder. The Board
of Directors of the Company (the “Company Board”) has unanimously (a) determined
that the Transactions are in the best interests of the Company and its
shareholders and (b) authorized and approved the Transaction Documents to which
the Company is a party, the execution and delivery by the Company of such
Transaction Documents, and the performance by the Company of its obligations
thereunder. The Transaction Documents to which the Company is a party have been
duly executed and delivered by the Company, and, assuming due authorization,
execution and delivery by the other parties thereto, constitute, or will
constitute, the legal, valid and binding obligations of the Company enforceable
in accordance with their respective terms and conditions (except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
equitable principles).

 

Section 3.03Noncontravention. Except as set forth on Schedule 3.03, neither the
execution and the delivery by the Company of the Transaction Documents, nor the
consummation of the Transactions or the performance of any obligations hereunder
and thereunder, (a) violate or conflict with any provisions of the Company’s
governing documents, (b) violate, conflict with or result in a violation of, or
constitute a default (whether after the giving of notice, lapse of time or both)
under, any provision of any Law or order to which the Company is subject, or (c)
violate, conflict with or result in a breach of any provision of, constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, result in or create in any Person the right to,
accelerate, terminate, modify or cancel, require any notice under, or result in
the imposition or creation of a Lien upon or with respect to any equity
interests or assets of the Company under, any note, bond, mortgage, indenture,
deed of trust, lease, contract or other agreement to which the Company is a
party, or by which the Company or any of its assets or properties are bound. No
consent, approval, license, Permit, order or authorization of, or registration,
declaration or filing with, any Governmental Authority or other Person is
required to be obtained or made by or on behalf of the Company in connection
with the execution, delivery and performance of the Transaction Documents or the
consummation of the Transactions. The Company has not received any written
notice from any Governmental Authority indicating that such Governmental
Authority would oppose or not promptly grant or issue its consent or approval,
if requested, with respect to the Transactions.

 

Section 3.04Litigation.

 

(a)Except as set forth on Schedule 3.04(a), there is, and for the previous five
(5) years there has been, no Action, whether written or oral, pending or, to the
Company’s Knowledge, threatened against, related to or affecting the Company or
any of its assets or properties, at Law or in equity by or before a third Person
or a Governmental Authority, including any Action with respect to the
Transactions, and, to the Company’s Knowledge, there exists no basis for any of
the foregoing. The Company has not received any notice of, and, to the Company’s
Knowledge, there has been no, fact, circumstance or event which is or has been
caused by or has allegedly been

22

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

caused by or is otherwise involving any services performed in connection with or
on behalf of the Company that is reasonably likely to result in or serve as a
basis for an Action by or for Damages to any Person. Neither the Company nor any
of its assets is subject to or bound by any settlement or conciliation
agreement, or any judgment, order, award, or decree of any court or Governmental
Authority (including any restricting the use or disposition thereof).

 

(b)Except as set forth in Schedule 3.04(b), there are, and for the previous five
(5) years there have been, no judgments, settlements, awards, injunctions or
orders outstanding against or affecting the Company or against or affecting any
Seller or director or officer of the Company.

(c)Schedule 3.04(c) includes a brief summary description of all Actions,
examinations, visitation reports, off-site reviews, subpoenas, audits,
investigations, sweep letters or other inquiries by a Governmental Authority
involving the Company, or any of its or their directors, officers, employees, or
equityholders arising in connection with or relating to the Business occurring,
arising or existing during the past five (5) years.

 

(d)The Company has delivered to Purchaser all responses of counsel for the
Company to auditors’ requests for information regarding Actions pending or
threatened against, relating to or affecting the Company, if any.

 

Section 3.05Subsidiaries. The Company does not have any Subsidiaries and does
not hold any equity, partnership, joint venture or other interest in any Person.

 

Section 3.06Capitalization.

 

(a)The authorized capital stock of the Company consists of 11,200,000 shares of
voting common stock, no par value, of which 10,983,000 shares are issued and
outstanding. All of such Shares are held beneficially and of record by the
Sellers, in the amounts set forth on Schedule 3.06(a).

 

(b)Except for the Shares described in Section 3.06(a), there are (i) no other
equity securities or voting securities of the Company, (ii) no securities of the
Company convertible into or exchangeable for capital stock or other equity
securities or voting securities of the Company and (iii) no outstanding or
authorized options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights or other similar contracts or commitments that could
require the Company to issue, sell or otherwise cause to become outstanding any
of its equity interests. There are no voting trusts, proxies or other agreements
or understandings with respect to the voting of any Shares. There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to the Company or any repurchase,
redemption or other obligation to acquire for value any equity interests of the
Company.

 

(c)All outstanding equity interests of the Company are duly authorized, validly
issued, fully paid and nonassessable and not subject to or issued in violation
of any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the Arizona
Revised Statutes, the articles of incorporation of the Company, the bylaws of
the Company or any agreement to which the Company is a party or otherwise bound.
None of the outstanding Shares have been issued in violation of any federal or
state securities Laws. There are no accrued and unpaid dividends with respect to
any outstanding capital stock of the Company.

23

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

 

Section 3.07Brokers’ Fees. Except as provided on Schedule 3.07, the
Company  does not and will not have any liability or obligation (whether matured
or unmatured) to pay any fees, commissions or other compensation to any broker,
finder, investment banker, financial advisor, agent or other similar Person with
respect to the Transactions on the basis of any act or statement made by or on
behalf of the Company, any Seller, or any of their respective Affiliates, or any
director, officer, manager, member, investment banker, financial advisor,
attorney, accountant or other Person retained by or acting for or on behalf of
any of them.

 

Section 3.08Financial Statements.

(a)Exhibit C contains true and complete copies of the following financial
statements (collectively, the “Financial Statements”): (a) the balance sheets of
the Company as of December 31, 2017, 2016 and 2015, and the related statements
of income, stockholders’ equity and cash flows for the fiscal years then ended,
(b) the balance sheet of the Company as of June 30, 2018 and the related
statements of income, stockholders’ equity and cash flows for the six (6) month
period then ended, and (c) the balance sheet of the Company as of September 30,
2018 (the “Latest Balance Sheet”) and the related statements of income,
stockholders’ equity and cash flows for the nine (9) month period then ended.
Each of the Financial Statements (including in all cases the notes thereto, if
any) is accurate and complete in all material respects, has been prepared from
and is consistent with the books and records of the Company (which books and
records are correct and complete in all material respects) and accurately
presents in all material respects the financial condition and results of
operations of the Company as of the times and for the periods referred to
therein. Except as set forth on Schedule 3.08, the Financial Statements have
been prepared in accordance with GAAP applied on a consistent basis throughout
the periods covered thereby, subject to the absence of footnote disclosures
(none of which footnote disclosures would, alone or in the aggregate, be
materially adverse to the business, operations, assets, liabilities, financial
condition, operating results, cash flow, Cash or Working Capital of the
Company).

 

(b)Schedule 3.08(b) sets forth the Indebtedness of the Company, including the
name of the lender, the principal amount owed as of the date of this Agreement,
the interest accrued to the date of this Agreement and the per diem interest
owing.

 

Section 3.09Absence of Changes. Since June 30, 2018, there has not been, and
there has been no event, circumstance or occurrence that has had or could
reasonably be expected to have, a Material Adverse Effect. Without limiting the
foregoing, since such date, except as set forth on Schedule 3.09, the Company
has been operated only in the Ordinary Course of Business, and the Company has
not:

 

(a)sold, licensed, leased, transferred or assigned any of its assets, tangible
or intangible, or purchased any assets or properties of any Person, in each case
other than for fair consideration in the Ordinary Course of Business;

 

24

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(b)entered into any agreement, contract or arrangement (or series of related
agreements, contracts and arrangements) either involving more than $25,000 or
outside the Ordinary Course of Business, or any lease, sublease or license or
other agreement relating to the use or occupancy of real property;

 

(c)caused or suffered any acceleration, amendment, termination (partial or
complete), modification or cancellation of, or granted any waiver or given any
consent or release with respect to, any agreement, contract, lease, license or
arrangement (or series of related agreements, contracts, leases, licenses and
arrangements) with a customer or supplier or otherwise involving more than
$25,000 or any lease, sublease or licensee or other agreement for the use or
occupancy of real property, in each case to which the Company is a party or by
which the Company or any of its assets is bound, and, to the Company’s
Knowledge, no party intends to take any such action;

 

(d)imposed or suffered to exist any Lien upon any of its assets, tangible or
intangible;

(e)made any capital investment in, any loan to or any acquisition of (or series
of related capital investments in, loans to, or acquisitions of) the securities
or assets (other than inventory in the Ordinary Course of Business) of any
Person;

 

(f)(i) issued any note, bond or other debt security or created, incurred,
assumed or guaranteed any Indebtedness or (ii) made any voluntary purchase,
cancellation, prepayment or complete or partial discharge in advance of a
scheduled payment date with respect to, or granted any waiver of any right of
the Company under, any Indebtedness of or owing to the Company;

 

(f)cancelled, compromised, waived or released any right or claim (or series of
related rights or claims) or settled or compromised any Action;

 

(g)made any capital expenditures or commitments therefor exceeding $25,000 in
the aggregate;

 

(h)delayed or postponed the payment of accounts or other amounts payable or
other obligations or liabilities or accelerated the collection of any accounts
or other amounts receivable;

 

(i)made any change in accounting practices or policies other than as required by
applicable Law, including not having changed conduct related to cash management
customs and practices (including with respect to maintenance of working capital
balances, collection of accounts receivable, payment of accounts payable,
accrued liabilities and other liabilities and pricing and credit policies) or,
since the date of the Latest Balance Sheet, having changed conduct related to
cash management in any manner whatsoever;

 

(j)sold, securitized, factored or otherwise transferred any accounts receivable;

 

(k)experienced any material damage, destruction or loss (whether or not covered
by insurance) to any real or personal property or equipment;

 

25

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(l)entered into, terminated or modified the terms of, any Material Contract;

 

(m)granted any increase in the base compensation of any of its current or former
directors, officers, managers, members, partners, employees or consultants other
than any increase that, when combined with all other increases in the prior
twelve (12)-month period, did not exceed three percent (3%) of the compensation
on the date of such increase or increases and was in the Ordinary Course of
Business, or made any payment of or agreed to become obligated to pay any bonus,
severance or change of control payments or other consideration of any nature
whatsoever (other than salary, commissions or consulting fees) to any of its
current or former directors, officers, managers, members, partners, employees or
consultants;

 

(n)implemented any facility closings or employee layoffs that could implicate
the WARN Act;

 

(o)adopted, amended, modified or terminated any Employee Benefit Plan or other
bonus, profit-sharing, incentive, severance or other plan, contract or
commitment for the benefit of any of its directors, members, managers, officers,
employees or representatives;

(p)made any loans or advances to any of its directors, members, managers,
officers, employees, customers, suppliers or Affiliates or entered into any
transaction with or for the benefit of any Affiliate other than the
Transactions;

 

(q)granted any license or sublicense of, or covenant not to sue with respect to,
any rights under or with respect to any Company Intellectual Property;

 

(r)sold, licensed, leased, transferred, assigned, abandoned, permitted to lapse
or otherwise disposed of any Company Intellectual Property (other than items of
registered Intellectual Property expiring at the end of their statutory terms)
or disclosed any Trade Secrets of the Company other than pursuant to an
agreement requiring each Person to whom the disclosure was made to maintain the
confidentiality of, and preserve all rights of, the Company in such Trade
Secrets;

 

(s)made or changed any tax election, changed any annual accounting period,
adopted or changed any method of accounting, filed any amended Tax Return,
entered into any closing agreement, failed to pay any Tax when due and payable,
settled any claim or assessment, surrendered any right to claim a refund, offset
or other reduction in liability, or consented to any extension or waiver of the
limitations period applicable to any claim or assessment, in each case with
respect to Taxes;

 

(t)authorized or effected any amendment or change in its articles of
incorporation or bylaws or other organizational documents;

 

(u)instituted any Action;

 

26

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(v)authorized, issued, sold or otherwise disposed of any of its capital stock or
other equity interests, or granted any options, warrants or other rights to
purchase or obtain (including upon conversion, exchange or exercise) any of its
capital stock or other equity interests, or modified or amended any right of any
holder of any of its outstanding capital stock or other equity interests;

 

(w)declared, set aside or paid any dividend or made any distribution with
respect to its capital stock or other equity interests (whether in cash or in
kind) or directly or indirectly redeemed, purchased or otherwise acquired any of
its capital stock or other equity interests;

 

(x)accelerated the delivery or sale of products, offered discounts or price
protections on the sale of products, delayed or cancelled the purchase of
products or Inventory, or paid premiums on the purchase of products, in each
case, outside the Ordinary Course of Business;

(a)materially diminished, increased or terminated any material promotional
program;

(y)entered into a new line of business or abandoned or discontinued any existing
line of business;

 

(z)taken or omitted to take any action which has or would reasonably be expected
to result in a Material Adverse Effect; or

(aa)authorized or entered into any agreement, contract or commitment to do any
of the foregoing or authorized, taken or agreed to take (or fail to take) any
action with respect to the foregoing.

 

Section 3.10Absence of Undisclosed Liabilities.  Except as set forth on Schedule
3.10, the Company have no liability (whether known or unknown, whether asserted
or unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due and
regardless of when asserted), except for liabilities set forth on the Latest
Balance Sheet, and to Company’s Knowledge there is no basis for any Action with
respect to any such liability. Without limitation on the foregoing, the Company
has no pending or, to the Company’s Knowledge, threatened liability in respect
of any product or service warranties outside of the Ordinary Course of Business.

 

Section 3.11Legal Compliance.

 

(a)The Company is in compliance with, and for the previous five (5) years has
been in compliance in all material respects with, all applicable Laws of
Governmental Authorities relating to the operation of the Business and the
maintenance and operation of its properties and assets. Except as set forth on
Schedule 3.11(a), no notices have been received by and no claims have been filed
against the Company alleging a violation of any such Laws.

 

27

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(b)The Company owns, holds or possesses and has at all times materially complied
with, and is in compliance with, all material Permits which are required for the
operation and ownership of the Business. Schedule 3.11(b) sets forth a complete
and correct list and brief description of each Permit owned, held or possessed
by the Company, as of the date hereof, and all such Permits are valid and in
full force and effect. Except as set forth on Schedule 3.11(b), (i) the Company
has fulfilled and performed in all material respects its obligations under each
of the Permits which it owns, holds or possesses, and (ii) no written notice of
cancellation, default or dispute concerning any Permit, or of any event,
condition or state of facts described in the preceding clause, has been received
by the Company as a result of the execution of this Agreement or any other
Transaction Document or consummation of the Transactions or otherwise and all of
the Permits will be available for use by the Company immediately after the
Closing. The Company has not been a party to or subject to any proceeding
seeking to revoke, suspend or otherwise limit any Permit. The Company is not in
breach or violation of, or default under, any such Permit. The Company has not
received any notice from any Governmental Authority that any of its properties,
facilities, equipment, operations or business procedures or practices fails to
comply with any applicable Law or Permit. The Company is not in breach or
violation of any of the items listed on Schedule 3.11(b). There has been no
decision by the Company not to renew any Permit.

 

(c)The Company is in compliance, and during all periods for which any applicable
statute of limitations has not expired has complied, in all material respects,
with the applicable provisions of the U.S. Foreign Corrupt Practices Act, the
U.S. Bank Secrecy Act and the USA PATRIOT Act of 2001, in each case as amended,
and other similar Laws of any other jurisdiction and has not (i) made any
contribution, bribe, gift, rebate, payoff, influence payment, kickback or other
payment to any Person, private or public, regardless of form, whether in money,
property or services in violation of any Law (x) to obtain favorable treatment
in securing business for the Company, (y) to pay for favorable treatment for
business secured by the Company, or (z) to obtain special concessions or for
special concessions already obtained, for or in respect of the Company or the
Business, (ii) accepted or received any unlawful contributions, payments,
expenditures or gifts in connection with the Business or (iii) established or
maintained any fund or asset that has not been recorded in the books and records
of the Company.

 

(d)None of the Company nor any of the Company’s officers or senior management
employees is (or during the last five years has been) under or subject to any
administrative, civil or criminal investigation, indictment, audit, information
lawsuit, subpoena, document request, Action, or mediation involving or related
to the Company or any of its Affiliates, officers or employees with respect to
an alleged, potential or actual violation of any Law or breach of contract.

 

Section 3.12Assets.

 

(a)The Company is in possession of and, except as set forth on Schedule 3.12(a),
owns good and marketable title, free and clear of all Liens (other than Liens
for current Taxes not yet due and payable and Liens otherwise reflected on the
Latest Balance Sheet) to all of the properties and assets (i) reflected on the
face of the Latest Balance Sheet, (ii) located on any of the premises of the
Company, or (iii) necessary for, or used in, the conduct of the Businesses,
except, in the case of clauses (ii) and (iii) foregoing, for the Leased Real
Property.

28

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

 

(b)The facilities, machinery, equipment and other tangible assets of the Company
have been maintained in accordance with normal industry practice, subject to
normal wear and tear, are in good condition and repair in all respects, fit for
their particular purpose, and are usable in the Ordinary Course of Business. The
Company owns or leases under valid leases all facilities, machinery, equipment
and other tangible assets necessary for the conduct of its business as currently
conducted.

 

(c)The properties and assets owned by the Company, together with the Leased Real
Property are sufficient for the conduct of the Business, as conducted and as
presently contemplated to be conducted by Sellers as of the date of this
Agreement.

 

Section 3.13Real Property.

 

(a)The Company does not own or have any options to acquire any real property.

 

(b)Schedule 3.13(b) sets forth and describes, including address and the name of
the landlord, sublandlord, licensor or grantor, a true and complete list of all
real property leased, subleased, licensed to or otherwise used or occupied by
the Company (the “Leased Real Property”). The Leased Real Property comprises all
of the real property occupied or operated in connection with, used or intended
to be used in, or otherwise related to, the business of the Company. The Company
has delivered to Purchaser correct and complete copies of the leases, subleases,
licenses, occupancy agreements and other similar agreements set forth on
Schedule 3.13(b), including all amendments, extensions, renewals, guaranties and
other agreements with respect thereto (collectively hereinafter referred to as
the “Leases”). With respect to each Lease set forth or required to be set forth
on Schedule 3.13(b):

 

(i)the Lease is legal, valid, binding, enforceable and in full force and effect;

(ii)the Lease shall continue to be legal, valid, binding, enforceable and in
full force and effect on identical terms following the consummation of the
Transactions;

 

(iii)the Company is not and, to the Company’s Knowledge, no other party to any
such Lease is, in material breach or default, and no event has occurred which,
with notice or lapse of time, would constitute a breach or default or permit
termination, modification or acceleration thereunder;

 

(iv)the Company’s possession and quiet enjoyment of the Leased Real Property
under such Lease has not been disturbed;

 

(v)no security deposit or portion thereof deposited with respect to such Lease
has been applied in respect of a breach or default under such Lease which has
not been redeposited in full;

 

29

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(vi)the Company does not owe, and will not owe in the future, any brokerage
commissions or finder’s fees with respect to such Lease;

 

(vii)the Company has not subleased, licensed or otherwise granted any Person the
right to use or occupy such Leased Real Property or any portion thereof;

 

(viii)the Company has not collaterally assigned or granted any other security
interest in such Lease or any interest therein; and

 

(ix)there are no Liens on the estate or interest created by such Lease.

 

(c)All buildings, structures, improvements, fixtures, building systems and
equipment, and all components thereof, located on, attached to and included in
the Leased Real Property (the “Improvements”) are, except as set forth on
Schedule 3.13(c), in good condition and repair, subject to normal wear and tear,
and sufficient for the operation of and occupancy relative to the businesses of
the Company in the Ordinary Course of Business. There are no structural
deficiencies or latent defects affecting any of the Improvements and, there are
no facts or conditions affecting any of the Improvements which would,
individually or in the aggregate, interfere in any material respect with the use
or occupancy of the Improvements or any portion thereof in the operation of the
Business.

 

Section 3.14Tax Matters.

 

(a)All Tax Returns required to have been filed by the Company have been timely
filed (taking into account any extensions thereof), and each such Tax Return is
true, correct, and accurate in all material respects and prepared in accordance
with applicable Laws. All Taxes have been paid whether or not shown on any Tax
Return. The Company has timely withheld and paid to the appropriate Taxing
Authority (i) all amounts required to have been withheld and paid in connection
with amounts paid or owing to, or required to be shown on any information return
provided to, any member, employee, creditor, independent contractor or other
third Person and (ii) all sales, use, ad valorem and value added Taxes, and all
required information returns with respect to any such amounts have been
correctly prepared and filed. There are no Liens on any assets of the Company
that arose in connection with the failure to pay any Tax other than Liens for
Taxes not yet due and payable. The Company (i) has not been a member of an
affiliated group filing a consolidated federal income Tax Return (other than a
group the common parent of which was the Company), (ii) has no liability for the
Taxes of any Person under any state, local or foreign analogue of section 1.1502
6 of the Treasury Regulations, as a transferee or successor, by contract or
otherwise and (iii) is not party to any Tax allocation or sharing agreement.

 

(b)Except as provided on Schedule 3.14(b), there is no Action or request for a
private letter ruling or other formal or informal tax guidance pending with
respect to the Company in respect of any Taxes in any jurisdiction, nor has
there been any such activity since January 1, 2010. The Company has not been
informed of the commencement or anticipated commencement of any such activity,
and the Company is not aware that any such activity is contemplated by any
Taxing Authority. No claim has been made in writing by any Taxing Authority in a
jurisdiction where the Company and have not filed a Tax Return that it is or may
be subject to Tax by such jurisdiction.

30

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

The Company has not commenced a voluntary disclosure proceeding in any state,
local or non-U.S. jurisdiction that has not been fully resolved or settled.
Neither the Company nor any member of any affiliated, combined or unitary group
of which the Company is or has been a member, has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency, which period (after giving effect to such
extension or waiver) has not expired.

 

(c)Since the date of the Latest Balance Sheet, the Company has not incurred any
liability for Taxes arising from extraordinary gains or losses, as such term is
used in GAAP, except in the Ordinary Course of Business.

 

(d)The Company will not be required to include any item of income in, or exclude
any item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of (i) any change in method
of accounting for a taxable period ending on or prior to the Closing Date, (ii)
any “closing agreement” as described in section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign Tax Law) executed
on or prior to the Closing Date, (iii) any installment sale or open transaction
disposition made on or prior to the Closing Date, (iv) intercompany transaction
or excess loss account described in Treasury Regulations under Section 1502 of
the Code (or any corresponding or similar provision of state, local, or non-U.S.
income Tax law), (v) any use of an improper method of accounting for a taxable
period ending on or prior to the Closing Date, (vi) any prepaid amounts received
on or prior to the Closing Date, (vii) election under section 108(i) of the Code
or (viii) use of the cash method of accounting for income Tax purposes.

 

(e)The Company does not own an interest in (i) any entity, plan or arrangement
that is treated for income Tax purposes as a partnership, (ii) a “controlled
foreign corporation” within the meaning of Section 957 of the Code, or (iii) a
“passive foreign investment corporation” within the meaning of Code Section
1297.

 

(f)The Company (i) is not currently subject to a limitation under any state,
local or foreign analogue of section 382, 383 or 384 of the Code, (ii) has not
been a party to any “reportable transaction” within the meaning of section 6707A
of the Code or section 1.6011-4 of the Treasury Regulations that could affect
the Tax liability of the Company for any taxable year not closed by the
applicable statute of limitations, (iii) has not distributed stock of another
Person, or has had its stock distributed by another Person, in a transaction
that was purported or intended to be governed in whole or in part by Sections
355 or 361 of the Code, (iv) is not and has never been a “United States Real
Property Holding Company” within the meaning of section 897 of the Code, (v) is
not a party to any contract, agreement, plan or arrangement, including this
Agreement, which could give rise to the payment of any amount that would not be
deductible or on which a penalty or excise tax could be imposed, either on the
payor or the payee, pursuant to section 404, 409A or 4999 of the Code, (vi) is
not a party to any agreement, contract, or plan that has resulted or could
result, separately or in the aggregate, in the payment of any “excess parachute
payment” within the meaning of Section 280G of the Code (or any corresponding
provision of state, local, or non-U.S. Tax law), (vii) does not have a permanent
establishment (within the meaning of an applicable Tax treaty) or otherwise has
an office or fixed place of business in a country other than the country in
which it is organized, (vii) is not and has not been subject to adjustment under
Section 482 of the Code (including any similar provision of state, local, or
foreign Tax law) and (viii) is not subject to any Tax holiday or Tax incentive
or grant in any jurisdiction.

31

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(g)Each agreement, contract, plan, or other arrangement that is a “nonqualified
deferred compensation plan” subject to Section 409A of the Code to which the
Company or any Subsidiary is a party complies with and has been maintained in
accordance with the requirements of Section 409A of the Code and any Treasury
Regulations or Internal Revenue Service guidance issued thereunder and no amount
under any such agreement, contract, plan, or other arrangement is subject to or
has been subject to the interest and additional tax set forth under Section
409A(a)(1)(B) of the Code. Neither the Company nor any of its Subsidiaries has
any obligation to reimburse or otherwise ‘‘gross-up’’ any Person for the
interest or additional tax.

 

(h)The Company is a corporation described in Section 280G(b)(5)(A)(i) of the
Code.

 

(i)No debt of the Company is “corporate acquisition indebtedness” within the
meaning of Section 279 of the Code or an “applicable high yield debt obligation”
within the meaning of Section 163(e)(5) of the Code. No interest accrued or paid
by the Company (whether as stated interest, imputed interest, or original issue
discount) on any debt obligation of the Company is not deductible for income Tax
purposes.

 

(j)No asset of the Company is tax-exempt use property under Section 168(h) of
the Code. No portion of the cost of any asset of the Company has been financed
directly or indirectly from the proceeds of any tax-exempt state or local
government obligation described in Section 103(a) of the Code. None of the
assets of the Company is property that is required to be treated as being owned
by any other Person pursuant to the safe harbor lease provision of former
Section 168(f)(8) of the Code.

 

Section 3.15Intellectual Property.

 

(a)Schedule 3.15(a) sets forth a complete and correct list of all of the
following owned by, or filed in the name of, the Company: (i) patented or
registered Intellectual Property (including Internet domain names) and pending
patent applications and applications for registrations of other Intellectual
Property; (ii) unregistered Trademarks that are (A) currently used in connection
with any material product or service sold, provided or offered by the Company,
or (B) otherwise material to the business of the Company; (iii) unregistered
Copyrights that are (A) embodied in or necessary to any material product or
service sold, provided or offered by the Company, or (B) otherwise material to
the business of the Company; and (iv) all material Software owned by the Company
(collectively, “Company Software”), including, in each case: (A) where
applicable, the domestic or foreign jurisdiction in which each such item of
Intellectual Property has been issued or registered or in which any application
for such issuance or registration has been filed and (B) the owner of record for
each such item of Intellectual Property. The Company owns and possesses all
right, title and interest in and to all of the Intellectual Property set forth
on Schedule 3.15(a) and the Business Name and owns and possesses all right,
title and interest in and to, or have a valid and enforceable license to use
pursuant to a written license agreement set forth on Schedule 3.15(a), all other
Intellectual Property (in each case, free and clear of all Liens) necessary for,
or used or held for use in, the operation of the business of the Company or any
of its Subsidiaries (as applicable) as presently conducted and as presently
proposed to be conducted by Sellers (collectively, and together with the
Business Name and the Intellectual Property set forth on Schedule 3.15(a), the

32

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

“Company Intellectual Property”). The Transactions shall not impair any right,
title or interest of the Company in or to any of the Company Intellectual
Property or Company Systems. Immediately subsequent to the Closing, the Company
Intellectual Property and Company Systems will be owned or available for use by
the Company on terms and conditions identical to those under which the Company
owned or used the Company Intellectual Property and Company Systems immediately
prior to the Closing.

 

(b)All Intellectual Property disclosed on Schedule 3.15(a) is valid,
enforceable, has been duly maintained, is subsisting and in full force and
effect, and has not been cancelled, expired or abandoned and is not the subject
of any cancellation, opposition or other similar proceeding. With respect to any
Trademarks owned by the Company, the Company has not licensed such Trademarks.
The Company is not obligated to pay any royalties and/or fees or any other
payments or compensation, presently or at any time hereafter to any Person under
any patent, Trademark, Copyright or other Intellectual Property license or other
agreement, other than under those licenses listed on Schedule 3.15(a) for which
there is also a notation regarding such an obligation to pay such royalties
and/or fees.

 

(c)To the Knowledge of the Company, there has not been, and there is not
currently any, unauthorized use, disclosure, infringement, misappropriation or
dilution or any other violation of any Company Intellectual Property or the
Business Name by any Person, including by any employee, consultant, former
employee or former consultant of the Company, and to the Knowledge of the
Company, there are no facts that indicate the likelihood of any of the
foregoing. Except as disclosed on Schedule 3.15(c), the Company has not sent to
any Person or otherwise communicated to any Person any charge, complaint, claim,
demand or notice asserting that such Person has infringed, misappropriated,
diluted or acted in conflict with or otherwise violated any of the Company
Intellectual Property, including any assertion that such other Person has
conducted any acts of unfair competition. Except as set forth on Schedule
3.15(c), there are no royalties, fees or other payments or compensation payable
to any Person, or to the Company by any Person by reason of the Company’s
ownership, use, sale or disposition of any Company Intellectual Property. The
Company and its Subsidiaries have taken reasonable measures to protect and
maintain the confidentiality of its and their Trade Secrets (including all
Confidential Information) and other Intellectual Property; including by ensuring
that each of the current employees of the Company and its Subsidiaries have
executed non-solicitation, non-disclosure and proprietary information
assignment  agreements  (including  assignments  pursuant  to  which  all  Intellectual  Property
conceived, developed, discovered or otherwise created by such Person within the
scope of such Person’s employment or other engagement with the Company has been
assigned to the Company).

 

(d)The Company, including its use of the Business Name or any other Company
Intellectual Property, has not infringed, misappropriated, diluted or conflicted
with or otherwise violated, and the conduct of the business of the Company as
conducted presently or in the past and as presently proposed to be conducted by
Sellers (including any use of the Business Name) do not and will not infringe,
misappropriate, dilute or conflict with or otherwise violate, and have not
infringed, misappropriated, diluted or conflicted with or otherwise violated,
any Intellectual Property of any Person. The Company has not engaged in any acts
of unfair competition and, to the Knowledge of the Company, there are no facts
that indicate the likelihood of any of the foregoing.

33

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

Except as set forth on Schedule 3.15(d), the Company has not received any
allegations, assertions or suggestions of any charge, complaint, claim, demand
or notice (including any unsolicited offers to license letters) that: (i) the
Company has infringed, misappropriated, diluted or acted in conflict with or
otherwise violated any of the Intellectual Property owned by any Person; (ii)
the Company has conducted any acts of unfair competition or other legal wrong
against any third party; or (iii) the Company Intellectual Property is invalid,
unenforceable or otherwise defective, inoperable, unregisterable, unpatentable
or ineffective. or challenging the Company’s ownership of, or right to use, any
Company Intellectual Property. To the Knowledge of the Company, there are no
facts that indicate the likelihood of any of the foregoing.

(e)The Company has information technology systems (including Software)
sufficient to operate its businesses as presently conducted and as presently
proposed to be conducted by Sellers (the “Company Systems”). The Company has
appropriate disaster recovery plans, procedures and facilities for their
respective businesses, have routinely tested such plans, and have taken all
reasonable steps to safeguard the information technology systems utilized in the
operation of their respective businesses as presently conducted and as presently
proposed to be conducted by Sellers, including the use of commercially available
antivirus software with the intention of protecting the Company’s products from
becoming infected by viruses and other harmful code. To the Knowledge of
Company, there have been no successful unauthorized intrusions or breaches of
the security of the Company’s information technology systems. There has not been
any material malfunction with the Company’s information technology systems that
has not been remedied or replaced in all material respects, or any unplanned
downtime or service interruption. The Company has implemented or is in the
process of implementing in a timely manner any and all security patches or
security upgrades that are generally available for the Company’s information
technology systems. No third party providing information technology services to
the Company has failed to meet any service obligations.

 

(f)The Company has not experienced any Security Breaches or material Security
Incidents, and the Company is not aware of any written or oral notices or
complaints from any Person regarding such a Security Breach or material Security
Incident. The Company has not received any written or oral complaints, claims,
demands, inquiries or other notices, including without limitation a notice of
investigation, from any Person (including any Governmental Authority or
self-regulatory authority or entity) regarding the Company's Processing of
Personal Information or compliance with applicable Privacy and Security
Requirements.

 

(g)The Company is and always has been in compliance with all applicable Privacy
and Security Requirements. The Company has a valid and legal right (whether
contractually, by law or otherwise) to access or use all Personal Information
and any other information of any Person that is Processed by or on behalf of the
Company in connection with the use and/or operation of its products, services
and business.

 

(h)The Company has implemented Privacy Policies as required by applicable
Privacy and Security Requirements, and the Company is in compliance in all
material respects with all such Privacy Policies. The Company has not any
Tracking Applications in a manner that violates any applicable Privacy and
Security Requirements.

34

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

 

(i)The Company has implemented reasonable physical, technical and administrative
safeguards designed to protect Personal Information in its possession or control
from unauthorized access by any Person, including the Company's employees and
contractors, and to ensure compliance in all material respects with all
applicable Privacy and Security Requirements. The Company contractually requires
all third parties who have access to or receive Personal Information from the
Company to materially comply with all applicable Privacy and Security
Requirements, and to use commercially reasonable efforts consistent with
industry standards to store and secure all Personal Information to protect
against unauthorized Processing of the Personal Information.

 

(j)The execution, delivery, or performance of this Agreement and the
consummation of the Contemplated Transactions will not violate any applicable
Privacy and Security Requirements or result in or give rise to any right of
termination or other right to impair or limit the Company's rights to own or
Process any Personal Information used in or necessary for the operation of the
business of the Company.

 

Section 3.16Material Contracts and Commitments.

 

(a)Except as set forth on Schedule 3.16(a), the Company is not a party to or
bound by, nor are any of its assets or properties bound by, any outstanding (in
each case, whether written or oral) (“Material Contracts”):

 

(i)agreement with respect to the solicitation of customers, suppliers or
prospective customers or suppliers;

 

(ii)contract or agreement with any of the customer of the Company (each, a
“Customer Agreement”) and, any waiver, amendment or modification of any Customer
Agreement;

 

(iii)contract for the employment or engagement of any officer, individual
employee, or other Person on a full-time, part-time, consulting, independent
contractor or other basis or agreement providing severance or other termination
payments or change of control or other special compensation arrangement, or
benefits or relating to loans to officers, directors, employees or affiliates;

 

(iv)obligation for Indebtedness; or any agreement or indenture relating to the
borrowing of money or to the mortgaging, pledging, guaranteeing or otherwise
placing a Lien on any asset or group of assets of the Company;

 

(v)partnership, joint venture, collaboration, joint marketing, equityholders’ or
other similar contract with any Person;

 

35

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(vi)lease, sublease, license or other similar agreement under which it is lessee
or lessor of, or holds or operates or permits any third party to hold or
operate, any property, real or personal, except for the Leases and except for
any lease of personal property;

 

(vii)(x) agreement relating to the licensing of (or granting of a covenant not
to sue with respect to) any Intellectual Property by the Company to any Person
(including intra-Company license agreements) or by any Person to the Company o
(except for licenses of unmodified commercially available mass marketed Software
applications with a replacement cost and/or an aggregate annual license and
maintenance fee of less than no greater than $15,000 for any such license or
group of related licenses), (y) agreement relating to the development or
assignment of any Intellectual Property and/or (z) any agreement affecting the
Company’s ability to use or disclose any Intellectual Property (including any
co-existence or settlement agreement);

 

(viii)contract or group of related contracts (excluding purchase orders entered
into in the Ordinary Course of Business) for the purchase or sale of products or
services under which the undelivered balance of such products and services has a
selling price in excess of $50,000; or any other contract involving the payment
or potential payment by or to the Company of more than $100,000 during any
twelve (12)-month period;

 

(ix)contract with any Person containing any provision or covenant prohibiting or
limiting the ability of the Company to engage in any business activity or
compete with any Person or prohibiting or limiting the ability of any Person to
compete with the Company or prohibiting or limiting disclosure or use of any
confidential or proprietary information or other Intellectual Property;

 

(x)contract that contains a “most favored nation” or similar provision;

 

(xi)letter of intent, memorandum of understanding or definitive agreement
relating to the acquisition or disposition of any business (whether by merger,
sale of stock, sale of assets or otherwise) within the last five (5) years;

 

(xii)power of attorney or other similar agreement or grant of agency;

 

(xiii)profit sharing, stock option, stock purchase, stock appreciation, deferred
compensation, severance or other similar plan or arrangement for the benefit of
its current or former directors, managers, unitholders, members, officers or
employees;

 

(xiv)collective bargaining agreement or other agreement to or with any labor
organization or other employee representative;

 

(xv)settlement,  conciliation  or  similar  agreement  with  any  Governmental
Authority;

 

(xvi)contract for transportation or freight services;

 

36

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(xvii)contract to provide rebates to any third parties; or

 

(xviii)other material agreement (or group of related agreements) not entered
into in the Ordinary Course of Business.

 

(b)Each agreement, lease, contract, commitment or other arrangement set forth or
required to be set forth on Schedule 3.16(a) is in full force and effect and is
a legal, valid and binding obligation of the Company (except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
equitable principles). Except as specifically set forth on Schedule 3.16(b), the
Company has performed all material obligations required to be performed by it
and is not, and to the Company’s Knowledge no other Party is, in default under
or in breach of or in receipt of any claim of default or breach under any
agreement, lease, contract, commitment or other arrangement set forth or
required to be set forth on Schedule 3.16(a); and to Company’s Knowledge no
event has occurred which with the passage of time or the giving of notice or
both would result in a default, breach or event of noncompliance under any such
agreement. The Company has provided Purchaser with a correct and complete copy
of, or, if oral, a reasonably complete and accurate written description of, each
contract set forth or required to be set forth on Schedule 3.16(a), together
with all amendments, waivers or other changes thereto.

 

Section 3.17Insurance. Schedule 3.17 lists and briefly describes each insurance
policy maintained by the Company with respect to its properties, assets,
Business, operations and employees. All of such insurance policies are valid and
binding and in full force and effect, and the Company is not in default with
respect to its obligations under any of such insurance policies and has not
received any notification of cancellation of any of such insurance policies, has
no Knowledge of any reason or state of facts that could lead to the cancellation
of such policies, and has no claim outstanding which could be expected to cause
a material increase in the rates of such insurance policies. All premiums due
under such policies have been paid when due, and the insurance coverage provided
by any such policies will not terminate or lapse by reason of any of the
Transactions or any of the Transaction Documents. The insurance policies listed
on Schedule 3.17 are in amounts and provide coverages as required by applicable
Governmental Authority, Law and any contract to which the Company is a party or
by which any of its assets or properties is bound. The Company has not received
notice that any insurer under any policy referred to in this Section 3.17 is
denying liability with respect to a claim thereunder or defending under a
reservation of rights clause.

 

Section 3.18Employees.

 

(a)With respect to each employee and officer of the Company, Schedule 3.18(a)
contains a list of the position or function, annual base salary or wages, any
incentive, severance or bonus arrangement with respect to such Person, such
Person’s unused vacation or paid time off accrual, 2017 cash bonuses received
and target 2018 cash bonuses to be received, employment classification (exempt
or non-exempt), and with respect to any such Person on leave at the time of the
Closing, the nature of such leave and the anticipated date of return for such
Person.

 

37

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(b)Except as provided on Schedule 3.18(b), no executive, key employee, or group
of employees of the Company have notified the Company of such Person’s or
group’s intent to terminate employment with the Company, and there are, and for
the past three (3) years have been, no pending or, to the Knowledge of the
Company, threatened Actions, material disputes, disagreements, grievances, or
controversies between the Company, on the one hand, and any employee, former
employee, consultant or other independent contractor of the Company or any labor
union or similar labor organization, on the other hand. The Company is not party
to any collective bargaining agreement or collective bargaining relationship
with any labor union or employee representative. To the Knowledge of the
Company, no union organizing or decertification activities are underway or
threatened, and no such activities have occurred since January 1, 2008. There
are no pending or, to the Knowledge of the Company, threatened stoppages,
strikes, lockouts, walkouts, or other material labor disputes with respect to
the any of the Company, and no such dispute has occurred since January 1, 2008.
The Company has complied in all material respects with all Laws relating to the
employment of labor, including provisions thereof relating to wages, hours,
equal opportunity, collective bargaining, immigration, vacations, workplace
safety and the payment of social security and other Taxes. All independent
contractors of or to the Company are properly classified as such for purposes of
applicable Law. Within the past three (3) years, the Company has not implemented
any layoff of employees or facility closing that could implicate the Worker
Adjustment and Retraining Notification Act of 1988, as amended, or any similar
Law (collectively, the “WARN Act”), and no such action will be implemented
without advance notification to Purchaser. None of the Company’s employees are
employed pursuant to employment-related visas.

 

Section 3.19Employee Benefits.

 

(a)Schedule 3.19(a) contains an accurate and complete list of each Employee
Benefit Plan. With respect to each Employee Benefit Plan, the Company provided
Purchaser with true and complete copies of, where applicable, (i) the three (3)
most recent annual reports (IRS Form 5500 series, with all applicable
attachments), (ii) the plan and trust documents and all amendments thereto
(including written summaries of all Employee Benefit Plans that are not in
writing), (iii) the most recent summary plan description, (iv) the most recent
favorable determination letter issued by the IRS, (v) all related insurance
contracts, other funding arrangements and administrative service agreements, and
(vi) all other material documents pursuant to which such Employee Benefit Plan
is maintained, funded and administered.

 

(b)Except as set forth on Schedule 3.19(b), none of the Company, any of its
Affiliates, or any ERISA Affiliate maintains, sponsors, contributes to, has any
obligation to contribute to, or has any current or potential obligation or
liability under or with respect to (i) any “defined benefit plan” (as defined in
section 3(35) of ERISA) or any other plan subject to the funding requirements of
section 412 or 430 of the Code or section 302 or Title IV of ERISA, (ii) any
“multiemployer plan” (as defined in section 3(37) of ERISA), (iii) any plan,
program, agreement or arrangement that provides for post-retirement or
post-termination welfare or welfare-type benefits (other than health
continuation coverage required by COBRA for which the covered individual pays
the full cost of coverage), (iv) any multiple employer plan (as described in
section 413(c) of Code or section 210 of ERISA) or (v) any “multiple employer
welfare arrangement” (as defined in section 3(40) of ERISA). None of the
Company, any of its Affiliates, or any ERISA Affiliate has any

38

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

current, or to Company’s Knowledge, potential liability or obligation under
Title IV of ERISA. The Company, its Affiliates, and the ERISA Affiliates have
complied and are in compliance with the requirements of COBRA. Neither the
Company nor any of its Affiliates has any current or potential liability or
obligation under or with respect to any “employee benefit plan” (within the
meaning of Section 3(3) of ERISA) by reason of its being treated at any time as
a single employer with any other Person.

 

(c)With respect to each Employee Benefit Plan, all payments, premiums,
contributions (including all employer contributions and employee salary
reduction contributions), distributions, reimbursements and accruals required to
have been made under any Employee Benefit Plan have been made by the due date
thereof and all payments, premiums, contributions, distributions, reimbursements
and accruals for all periods ending prior to or as of the Closing Date shall
have been made or properly accrued on the Latest Balance Sheet and there is no
unfunded liability which is not reflected on the Latest Balance Sheet.

 

(d)Each Employee Benefit Plan (and each related trust, insurance contract or
fund) has been maintained, funded and administered, in form and operation, in
accordance with its terms and in compliance with all applicable Laws, including
ERISA and the Code (including, where applicable, sections 401(a)(4) and 410(b)
thereof). With respect to each Employee Benefit Plan, (i) there have been no
Prohibited Transactions, and (ii) there has been no breach of fiduciary duty (as
determined under ERISA) or any other failure to act or comply in connection with
the administration or investment of the assets of such Employee Benefit Plan. No
Action with respect to any Employee Benefit Plan (other than routine claims for
benefits) is pending or threatened, and there are no facts or circumstances that
would give rise to or could reasonably be expected to give rise to any such
Action.

 

(e)Each Employee Benefit Plan that is intended to be a qualified plan within the
meaning of section 401(a) of the Code has received a current favorable
determination letter from the IRS, and nothing has occurred that could
reasonably be expected to adversely affect the qualification of such Employee
Benefit Plan.

 

(f)The Company and its Affiliates have, for purposes of each Employee Benefit
Plan, correctly classified those individuals performing services for the Company
and its Affiliates as common law employees, leased employees, independent
contractors or agents of the Company and its Affiliates.

 

(g)The consummation of the Transactions (either alone or in combination with
another event) will not result in (i) acceleration of the time of payment or
vesting, or trigger any payment or funding, of any compensation or benefit or
trigger any other obligation under any Company Employee Plan, (ii) the inability
of any amount to be deductible by reason of Section 280G of the Code, or (iii)
the provision of any reimbursement of excise Taxes under Section 4999 of the
Code. The Company does not have any obligation to reimburse any individual for
taxes that may be imposed under Section 4999 or Section 409A of the Code.

(h)Except as set forth on Schedule 3.19(h), the Company does not have any
obligation to pay any year-end, performance, transaction or other bonus to any
of its employees or independent contractors.

 

39

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

Section 3.20Environmental Matters.

 

(a)Except as set forth on Schedule 3.20(a), the Company and each of its
predecessors and Affiliates have at all times complied and are in compliance
with all Environmental Laws.

 

(b)Without limiting the generality of the foregoing, except as set forth on
Schedule 3.20(b), the Company has obtained and has at all times complied with,
and is in compliance with all Permits which are required for the occupation of
their facilities and the ownership and operation of the Business under all
applicable Environmental Laws (“Environmental Permits”). All of the
Environmental Permits are valid, final and in full force and effect, and no
Action is pending or threatened that seeks or would reasonably be expected to
result in the termination, revocation or adverse modification of any
Environmental Permit.

 

(c)Except as set forth on Schedule 3.20(c), the Company and each of its
predecessors and Affiliates have not received any notice, report, order,
directive or other information, and no Action has been threatened, filed, or
commenced against any of them, regarding or alleging any failure to comply with,
or any liability or potential liability under, any Environmental Laws or
Environmental Permits relating to any of them, the Business, the Leased Real
Property or their formerly owned or operated facilities.

(d)Except as set forth on Schedule 3.20(d), the Company and each of its
predecessors and Affiliates have not generated, treated, stored, handled,
manufactured, distributed, transported, Released or disposed of any Hazardous
Substance, arranged for or permitted the disposal of any Hazardous Substance,
exposed any Person to any Hazardous Substance, or owned or operated its Business
or any property or facility (and no such property or facility is contaminated by
any Hazardous Substance) so as to give rise to any current or future liability,
including any corrective or remedial obligation under any Environmental Laws.

 

(e)Except as set forth on Schedule 3.20(e), the Company has not assumed or
undertaken, provided any indemnification with respect to, or otherwise become
subject to, any liability of any other Person under any Environmental Laws.

 

(f)Except as set forth on Schedule 3.20(f), neither the Company nor any of its
predecessors or Affiliates have designed, manufactured, sold, marketed,
installed, repaired or distributed products or items containing asbestos,
silica, lead or other Hazardous Substances, and none of the foregoing Persons
have any liability, contingent or otherwise, with respect to the presence or
alleged presence of, or exposure to, asbestos, silica, lead or other Hazardous
Substances in any product or item or at, under or upon any property or facility,
including but not limited to the Leased Real Property or their formerly owned or
operated facilities.

 

(g)Neither the Transactions, this Agreement nor the consummation of the
transactions that are the subject of this Agreement impose or will result in any
obligations under any Environmental Laws for site investigation or cleanup, or
notification to or consent of any Governmental Authorities or third parties.

(h)Sellers and the Company have delivered to Purchaser all environmental
reports, audits, assessments and any other material environmental, health or
safety documents relating to the Company, any of its predecessors or any of its
current or former facilities or operations, or the Business.

40

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

 

Section 3.21Customers and Suppliers. Schedule 3.21 contains a true, correct and
complete list of the ten (10) largest customers and ten (10) largest suppliers
of the Company during the 12-month period ended September 30, 2018, measured by
dollar volume of transactions. Since December 31, 2017, no customer or supplier
listed or required to be listed on Schedule 3.21 has (i) terminated, modified or
amended any written or oral purchase order, contract or other agreement or
commitment to purchase goods or services of the Company or supply materials,
products or services to the Company, (ii) notified the Company or any Seller of
its intention to terminate, modify or amend any written or oral purchase order,
contract or other agreement or commitment to purchase goods or services of the
Company or supply materials, products or services to the Company, or (iii)
notified the Company or any Seller or its intention to stop, materially decrease
the rate of or materially change the terms (whether related to payment, price or
otherwise, except for any price adjustment related to a corresponding change in
scope) with respect to, buying products and services from the Company or
supplying materials, products or services to the Company, in each case, whether
as a result of the consummation of the Transactions or otherwise.

 

Section 3.22Affiliate Transactions.

 

(a)Except as set forth on Schedule 3.22(a), (i) there are no agreements,
understanding, arrangements (in each case whether written or oral), liabilities
or obligations between the Company, on the one hand, and any Seller or any
current or former Related Party, (ii) the Company does not provide or cause to
be provided any assets, services or facilities to any Person described in clause
(i) foregoing, (iii) no Person described in clause (i) foregoing provides or
causes to be provided any assets, services or facilities to the Company (other
than, in the case of employees of the Company, employment services in the
Ordinary Course of Business), and (iv) the Company do not beneficially own,
directly or indirectly, any interests or investment assets of any Person
described in clause (i) foregoing.

 

(b)Except as set forth on Schedule 3.22(b), and except for the ownership by the
Sellers of the Shares, none of the Sellers nor any of their Related Parties
(other than the Company), have any interest of any nature in any of the assets
and properties used for or related to the Business or operations of the Company.

 

Section 3.23Accounts Receivable; Accounts Payable.

 

(a)The accounts and notes receivable reflected on the Latest Balance Sheet:

 

(i)are collectible in the Ordinary Course of Business (net of contractual
allowances and bad debt reserves established in accordance with prior practice),
(ii) represent legal, valid and binding obligations for services actually
performed by the Company, enforceable in accordance with their terms, (iii) are
not the subject of any Action and (iv) have arisen only from bona fide sales
transactions in the Ordinary Course of Business and are payable on ordinary
trade terms. The reserve for bad debts shown on the Latest Balance Sheet or,
with respect to accounts receivable arising after the date of the Latest Balance
Sheet, on the accounting records of the Company has been determined in
accordance with GAAP. No Person has any Lien on such accounts receivable or any
part thereof, and no agreement for deduction, free goods, discount or other
deferred price or quantity adjustment has been made with respect to any such
accounts receivables.

 

41

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(b)The accounts and notes payable of the Company (i) are in each case not
overdue nor have been outstanding for more than forty-five (45) days, except as
set forth on Schedule 3.23(b) in the case of accounts and notes payable which,
by their terms may have been outstanding for up to sixty (60) days, (ii)
represent obligations of the Company for products or services actually received,
(iii) are not the subject of any Action (whether pending or threatened) and (iv)
have arisen only from bona fide purchases in the Ordinary Course of Business and
are payable on ordinary trade terms. Schedule 3.23(b) sets forth a description
of any security arrangements and collateral securing the repayment or other
satisfaction of payables of the Company.

 

Section 3.24Bank Accounts. Schedule 3.24 lists a correct and complete list of
(a) each bank, trust company and stock or other broker with which the Company
has an account, credit lien or safe deposit box or vault, or otherwise maintains
a relationship (collectively, the “Bank Accounts”) and (b) all Persons
authorized to draw on, or to have access to, each of the Bank Accounts.

 

Section 3.25Product Liability; Product Recall.

 

(a)There are no existing liabilities, claims or obligations arising from or, to
the Company’s Knowledge, alleged to arise from any actual or alleged injury to
Persons, damage to property or other loss as a result of the ownership,
possession or use of any product manufactured, assembled, sold, distributed,
leased or delivered by the Company. There is no, nor has there ever been any,
Action by any Governmental Authority or any other Person (including any
distributor or wholesaler) pending or, to the Company’s Knowledge, threatened
against the Company for the recall (including any voluntary recalls),
suspension, seizure or market-withdraw of or other similar corrective action
with respect to any of the Company’s products.  To the Company’s Knowledge, (a)
none of the co-manufacturers, assemblers or distributors which produce, receive,
assemble or distribute any of the Company’s products is subject (or has been
subject during the period of the Company’s business relationship with such
Person) to any such Action with respect to any products of the Company, and (b)
there is presently no reasonable basis for any such Action with respect to any
products of the Company or which would reasonably be expected to cause the
Company to recall, withdraw or suspend any of the products manufactured,
assembled, sold, distributed, leased or delivered by the Company from the market
or to cease further distribution or marketing of such products. To the Company’s
Knowledge, no Governmental Authority has prohibited any product or process from
being marketed or used in the jurisdictions in which the Company conducts
business which is substantially similar to any product of the Company or to a
process used for making, handling or distributing any such products. The Company
has not received any written information or report from any Governmental
Authority responsible for regulating the Company’s products, indicating that any
of the Company’s products is unsafe or unsuitable for its intended use. Since
December 31, 2017, no product distributed or sold by the Company posed a
material defect so that a product recall should have occurred or did, in fact,
occur.

42

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(b)Except as set forth on Schedule 3.25(b): (a) each product sold or delivered
and each service rendered by the Company has been in conformity in all material
respects with all applicable contractual commitments and all express and implied
warranties, and the Company does not have any material liabilities or
obligations for replacement or repair thereof or other damages in connection
therewith, subject only to any reserve for product and service warranty claims
accrued on the Latest Balance Sheet; (b) no product sold or delivered or service
rendered by the Company is subject to any guaranty, warranty or other indemnity
beyond the applicable standard terms and conditions with respect thereto; and
(c) prior to the date hereof, the Company has delivered to Purchaser copies of
the standard terms and conditions of sale for products delivered and services
rendered by the Company with respect to the Business (containing all applicable
guaranty, warranty and indemnity provisions).

Section 3.26Inventory. The Inventory shown on the Latest Balance Sheet and on
the books and records of the Company as of the Closing Date, net of the reserves
applicable thereto (as shown on the Latest Balance Sheet and on the books and
records of the Company as of the Closing Date, as the case may be), consists of
a quantity and quality usable and saleable in the Ordinary Course of Business,
is not slow-moving, obsolete or damaged (except as otherwise specifically
reserved for on the Latest Balance Sheet), is merchantable and fit for its
intended use and is not defective. The Inventory currently exists in quantities
and in a product mix reasonable in the present circumstances for the operation
of the Company in the Ordinary Course of Business. The Company has not made any
explicit consignment or guaranteed sales of Inventory which would allow a
customer to return any unsold Inventory to the Company or Purchaser following
the Closing Date in any material amount or to receive a material credit or
refund from the Company or Purchaser following the Closing Date for any unsold
Inventory. All items included in Inventory are the property of the Company, free
and clear of Liens, and conform in all material respects to all standards
applicable to such Inventory or its use or sale imposed by Governmental
Authorities. Schedule 3.26 identifies all Inventory and its depletion during the
month of September 2018.

Section 3.27Disclosure. Neither this Agreement, any of the Exhibits or Schedules
attached hereto, nor any of the written statements, documents, certificates or
other items prepared and supplied to Purchaser by or on behalf of the Company,
any of the Sellers or the Representative with respect to the Transactions
contain any untrue statement of a material fact or omit a material fact
necessary to make each statement contained herein or therein, in light of the
circumstances in which they were made, not misleading. There is no fact that has
not been disclosed to Purchaser that materially and adversely affects or could
reasonably be anticipated to materially and adversely affect the businesses,
assets, financial condition, operating results, relations with employees,
customers or suppliers or business prospects of the Company.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

As a material inducement to Purchaser to enter into and perform their respective
obligations under this Agreement, each Seller (and Principal Shareholders where
noted) represents and warrants, as of the date hereof and as of the Closing
Date, to Purchaser as follows:

 

43

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

Section 4.01Shares. Such Seller (i) owns, beneficially and of record, as of
immediately prior to the Closing, all of the Shares as set forth opposite such
Seller’s name on Schedule 4.01. All of the Shares are, and when sold to
Purchaser pursuant to the Stock Purchase pursuant to this Agreement, as
applicable, will be, free and clear of any and all restrictions on transfer
(other than any restrictions under the Securities Act and state securities
Laws), Taxes, options, warrants, purchase rights, contracts, commitments,
equities, claims, demands or Liens. Such Seller is not a party to any option,
warrant, purchase right, or other contract or commitment that could require any
such Seller to sell, transfer or otherwise dispose of any Shares or other
securities of the Company, other than this Agreement. Such Seller is not a party
to any voting trust, proxy or other agreement or understanding with respect to
the voting of any Shares or other securities of the Company.

 

Section 4.02Organization; Authorization of Transactions by the Sellers.  If such
Seller is a trust, such Seller is duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization. Such Seller has
full right, power and authority to execute and deliver the Transaction Documents
to which such Seller is a party and to perform his, her or its obligations
hereunder and thereunder. The Transaction Documents to which such Seller is a
party have been, or will be at the Closing, duly executed and delivered by such
Seller and, assuming due authorization, execution and delivery by the other
parties thereto, constitute, or will constitute at the Closing, the legal, valid
and binding obligations of such Seller and enforceable in accordance with their
respective terms and conditions (except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general equitable principles).

 

Section 4.03Noncontravention. Neither the execution and delivery by such Seller
of the Transaction Documents nor the consummation of the Transactions will (a)
violate, conflict with or result in a violation of, or constitute a default
(whether after the giving of notice, lapse of time or both) under, any provision
of Law or order to which such Seller is subject or (b) violate, conflict with or
result in a breach of any provision of, constitute a default (or an event which,
with notice or lapse of time or both, would constitute a default) under, result
in acceleration of, create in any Person the right to accelerate, terminate,
modify or cancel, require any notice under, or result in the imposition or
creation of a Lien upon any assets of such Seller under, any note, bond,
mortgage, indenture, deed of trust, lease, contract or other agreement to which
such Seller is a party, or by which such Person or any of his or its assets or
properties is bound. No consent, approval, license, Permit, order or
authorization of, or registration, declaration or filing with, any Governmental
Authority or Person is required to be obtained or made by or on behalf of such
Seller in connection with the execution, delivery and performance of the
Transaction Documents or the consummation of the Transactions.

 

Section 4.04Litigation. There is no Action pending or, to such Seller’s
knowledge, threatened against such Seller, which, if adversely determined, (a)
would delay, hinder or prevent the consummation of the Transactions by such
Seller or (b) would have, individually or in the aggregate with all other such
Actions, a material adverse effect on the ability of such Seller to perform his
or its respective obligations under the Transaction Documents.

 

Section 4.05Investor Suitability. Each Principal Shareholder is an “accredited
investor” as such term is defined in Rule 501 under the Securities Act.

44

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

Section 4.06Investment Experience.  Each Principal Shareholder has such
knowledge, experience and skill in evaluating and investing in securities, based
on actual participation in financial, investment and business matters, so that
he, she or it is capable of evaluating the merits and risks of an investment in
the Purchaser Stock, and has such knowledge, experience and skill in financial,
investment and business matters that he is capable of evaluating the merits and
risks of the investment in Purchaser and the suitability of the Purchaser Stock
as an investment and can bear the economic risk of an investment in the
Purchaser Stock indefinitely. Each Principal Shareholder understands that no
guarantees have been made or can be made with respect to the future value, if
any, of the Purchaser Stock, or the profitability or success of Purchaser’s
business.

 

Section 4.07Purchase for Own Account. Each Principal Shareholder is acquiring
the Purchaser Stock for his, her or its own account, and not as a nominee or
agent, with the present intention of holding such securities for purposes of
investment, and not with a view to the sale or distribution of any part thereof.
Each Principal Shareholder has no intention of selling, granting any
participation in, or otherwise distributing such securities in a public
distribution in violation of the federal securities Laws or any applicable state
securities Laws.

 

Section 4.08Acknowledgements. Each Principal Shareholder understands and
acknowledges that the offering of the Purchaser Stock pursuant to this Agreement
will not be registered under the Securities Act on the grounds that the offering
and sale of securities contemplated by this Agreement are exempt from
registration pursuant to Section 4(2) of the Securities Act and Regulation D (or
Rule 701 promulgated under the Securities Act, as applicable), and that
Purchaser’s reliance upon such exemption is predicated upon the Sellers’
representations set forth in this Agreement.

 

Section 4.09Restrictive Legends. Each Principal Shareholder acknowledges that
each certificate or instrument representing Purchaser Stock shall be imprinted
with a legend in substantially the following form:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [ ], HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS (“STATE ACTS”) AND MAY NOT BE SOLD, ASSIGNED,
PLEDGED OR TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR STATE ACTS OR AN EXEMPTION FROM
REGISTRATION THEREUNDER.”

 

Section 4.10Limitation on Representations.

 

(a)EACH PRINCIPAL SHAREHOLDER UNDERSTANDS AND AGREES THAT, EXCEPT AS
SPECIFICALLY SET FORTH HEREIN, THE PURCHASER IS NOT MAKING AND HAS NOT MADE ANY,
AND THE PURCHASER DISCLAIMS ALL, REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS
OR IMPLIED, INCLUDING ANY AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR AS TO THE CONDITION OF PURCHASER OR THE
EQUITY SECURITIES (INCLUDING THE PURCHASER STOCK), ASSETS, PROPERTIES OR RIGHTS
THEREOF.

45

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(b)Such Principal Shareholder agrees that he has made his own inquiry and
investigation into, and based thereon, has formed an independent judgment
concerning, Purchaser and its assets and properties.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

As a material inducement to the Company and the Sellers to enter into and
perform their respective obligations under this Agreement, the Purchaser
represents and warrants to the Company and the Sellers, as of the date hereof
and as of the Closing Date, as follows:

 

Section 5.01Organization of Purchaser. Purchaser is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware.

 

Section 5.02Authorization of Transactions by Purchaser. Purchaser has full
right, power and authority to execute and deliver the Transaction Documents to
which it is a party and to perform its obligations thereunder. The board of
directors the Purchaser has authorized and approved the Transaction Documents to
which Purchaser is a party, the execution and delivery by Purchaser of such
Transaction Documents, and the performance by Purchaser of its obligations
thereunder. The Transaction Documents to which Purchaser is a party have been,
or will be at the Closing, duly executed and delivered by Purchaser and,
assuming due authorization, execution and delivery by the other parties thereto,
constitute, or will constitute at the Closing, the legal, valid and binding
obligations of Purchaser, enforceable in accordance with their respective terms
and conditions (except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general equitable principles).

 

Section 5.03Noncontravention. Neither the execution and the delivery by the
Purchaser of the Transaction Documents, nor the consummation of the
Transactions, (a) violate or conflict with any provisions of either of the
Purchaser’s governing documents, (b) violate or conflict with any Law or order
to which the Purchase is subject, or (c) violate, conflict with or result in a
breach of any provision of, constitute a default (or an event which, with notice
or lapse of time or both, would constitute a default) under, result in
acceleration of, create in any Person the right to accelerate, terminate, modify
or cancel, require any notice under, or result in the imposition or creation of
a Lien upon or with respect to any equity interests or assets of the Purchaser
under, any note, bond, mortgage, indenture, deed of trust, lease, contract or
other agreement to which Purchaser is a party, or by which Purchaser or any of
its assets or properties is bound. No consent, approval, license, permit, order
or authorization of, or registration, declaration or filing with, any
Governmental Authority or Person is required to be obtained or made by or on
behalf of Purchaser in connection with the execution, delivery and performance
of the Transaction Documents or the consummation of the Transactions.

 

Section 5.04Litigation. There is no Action pending or, to the Purchaser’s
knowledge, threatened against Purchaser, which, if adversely determined, (a)
would delay, hinder or prevent the consummation of the Transactions by Purchaser
or (b) would have, individually or in the aggregate with all other such Actions,
a material adverse effect on the ability of Purchaser to perform its obligations
under the Transaction Documents.

46

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

Section 5.05Brokers’ Fees. The Sellers shall have no liability or obligation
(whether matured or unmatured) to pay any fees, commissions or other
compensation to any broker, finder, investment banker, financial advisor, agent
or other similar Person with respect to the Transactions on the basis of any act
or statement made or alleged to have been made by or on behalf of the Purchaser
or any of its Affiliates, or any director, officer, manager, member, investment
banker, financial advisor, attorney, accountant or other Person retained by or
acting for or on behalf of any of them.

 

ARTICLE VI

PRE-CLOSING COVENANTS

 

From the date of this Agreement until (A) with respect to covenants contained
herein that relate solely to the pre-Closing period, the earlier of (i) the
termination of this Agreement in accordance with ART ICLE X and (ii) the
Closing, and (B) with respect to any covenants set forth herein with obligations
continuing after Closing, until such covenants are fully performed in accordance
with their terms, Purchaser and Seller covenant and agree as follows:

 

Section 6.01Access; Opportunity to Ask Questions. Sellers shall, and shall cause
their respective Affiliates (including the Company), equityholders, managers,
directors, officers, employees, consultants, financial advisors, legal counsel,
accountants and other agents to, permit Purchaser and Purchaser’s Affiliates,
equityholders, managers, directors, officers, employees, consultants, financial
advisors, legal counsel, accountants and other agents to have reasonable access
to (a) senior management of the Company and the Business to answer questions
concerning the operations and affairs of the Business, and (b) the Leased Real
Property, corporate records, books of accounts, assets and properties of the
Company and the Business; provided, that in each case, such access shall be: (x)
subject to any limitations that are reasonably required to (1) comply with any
Law or contractual obligation or (2) preserve any applicable attorney-client
privilege, and (y) given at reasonable times and upon reasonable notice and
without undue interruption to the Business or operations or personnel of
Sellers, Sellers’ Affiliates (including the Company) or the Business.

 

Section 6.02Conduct of Business.

 

(a)From and after the date hereof until the earlier of (i) the termination of
this Agreement and (ii) the Closing Date, except (A) as otherwise expressly
required by this Agreement, (B) as Purchaser shall otherwise consent in writing,
the Company shall, and each Seller covenants and agrees that it shall, and shall
cause the Company to, (i) conduct the Business and its operations only in the
Ordinary Course of Business (subject to any restrictions set forth in Section
6.02(b)), (ii) use reasonable best efforts, consistent with sound business
practices, to keep in full force and effect its existence and all material
rights, Permits, franchises, Intellectual Property and contracts, pertaining to
the Business, (iii) maintain the Company’s assets in such general state of
repair as is reasonably necessary for the conduct of the Business consistent
with then-present needs and past practices, including replacement in accordance
with reasonably prudent business practices of any inoperable, worn out or
obsolete assets with assets of a quality consistent with reasonably prudent
business practices and then-current needs, (iv) maintain its books, accounts and
records as they relate to the Business in accordance with past custom and
practice, (v) maintain all of its insurance policies that are in effect as of
the date hereof or obtain reasonable replacement policies

47

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

therefor, (vi) use reasonable best efforts to preserve its relationship with its
customers and suppliers and to retain the services of its employees and service
providers, and (vii) in the event of a condemnation, casualty, loss or other
material damage to any of the assets of the Company prior to the Closing Date,
either, at the direction of the Purchaser, use reasonable best efforts to repair
or replace such condemned or damaged property through the use of the proceeds of
such condemnation or insurance, or preserve such proceeds for use by the
Company, as applicable, following the Closing.

 

(b)Without limiting the generality of Section 6.02(a), from and after the date
hereof until the earlier of (i) the termination of this Agreement and (ii) the
Closing Date, except (A) as otherwise expressly required by this Agreement or
(B) as Purchaser shall otherwise consent in writing, which consent shall not be
unreasonably withheld, delayed or conditioned, the Company shall not, and each
Seller covenants and agrees that it shall (cause the Company to not:

 

(i)sell, lease, license, abandon, permit to lapse, or otherwise dispose of any
material assets or Intellectual Property, except for sales of inventory in the
Ordinary Course Business;

 

(ii)(A) increase or enhance the compensation or benefits of any Business
employee or any former employee of the Company other than as required by
applicable Law, (B) establish, enter into, adopt, amend or terminate, or
increase or accelerate or commit to increase or accelerate the funding, payment
or vesting of the compensation or benefits provided under, any Employee Benefit
Plan or any other benefit or compensation plan, agreement, contract, program,
policy or arrangement that would be an Employee Benefit Plan if in effect on the
date hereof, (C) except to the extent required by applicable Law or by written
agreements existing on the date of this Agreement that have been disclosed on
the Disclosure Schedules, enter into or amend any contracts of employment or any
consulting, bonus, severance, retention, change in control, retirement or
similar agreement, except for employment agreements or offer letters for any
newly hired officer, director, employee or other service provider of the Company
or related to the Business in the ordinary course of business with an annual
base salary and incentive compensation opportunity not to exceed $50,000, (D)
hire, materially modify the job responsibility of, or terminate (other than for
“cause”) any officer, director, employee or other service provider of the
Company or related to the Business with an annual compensation in excess of
$50,000, (E) implement any employee layoffs that could implicate the WARN Act,
or (F) unless required by Law, recognize or certify any labor union, labor
organization, works council, or group of employees as the bargaining
representative for any Company employee or individual providing services to any
the Company;

 

(iii)change, amend or restate the charter, certificate of formation or
incorporation, operating agreement or bylaws (or other comparable organizational
or governing documents) of the Company;

 

48

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(iv)authorize for issuance, issue, sell or deliver or agree or commit to issue,
sell or deliver (A) any capital stock of, or other equity or voting interest in,
the Company or (B) any securities convertible into, exchangeable for or
evidencing the right to subscribe for or acquire either (1) any capital stock
of, or other equity or voting interest in, the Company or (2) any securities
convertible into, exchangeable for or evidencing the right to subscribe for or
acquire, any shares of the capital stock of, or other equity or voting interest
in, the Company;

 

(v)(A) change, modify, or write-off as uncollectible any notes or accounts
receivable of the Business, except write-offs in the Ordinary Course of Business
and any write-off of such notes and accounts receivable that are fully reserved
for in a manner consistent with GAAP, (B) accelerate any accounts receivable or
defer any accounts payable, or take any other action outside the Ordinary Course
of Business with respect to the working capital of the Company, (C) make any
material change in the terms of sale or collection practices, nor (D) materially
alter its practices with respect to inventory levels or the product offerings;

 

(vi)split, combine, redeem or reclassify, or purchase or otherwise acquire, any
shares of its capital stock or its other securities;

 

(vii)(A) incur any Indebtedness, other than short-term Indebtedness for borrowed
money under existing credit facilities, or (B) make any loans or advances to any
other Person, other than de minimis routine advances to employees in the
Ordinary Course of Business;

 

(viii)other than in the Ordinary Course of Business, (A) make, change or revoke
any material Tax election or make any material change to an accounting method
for Tax purposes, (B) settle or compromise any material Tax liability, (C) file
any amended income Tax Return or other material Tax Return, (D) surrender any
material claim for a Tax refund, (E) enter into any agreements, consents or
waivers extending the statutory period of limitations applicable to the payment
or assessment of any Taxes, or (F) enter into any contractual obligation in
respect of Taxes with any tax related Governmental Authority;

 

(ix)enter into, amend or terminate any Material Contract (or contract that would
constitute a Material Contract if in existence as of the date hereof) or waive
material rights with respect thereto, other than terminations by way of
expiration of the term of the applicable contract in the Ordinary Course of
Business;

 

(x)acquire, merge or consolidate with, or effect any business combination with,
any Person, or acquire any material assets of any Person, in each case whether
by purchase of stock, securities or assets, property transfers or otherwise;

 

(xi)adopt a plan of complete or partial liquidation, dissolution, restructuring,
recapitalization or other reorganization;

 

49

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(xii)settle or compromise any Action or initiate any Action;

 

(xiii)grant any Lien, or permit to be subject to any Lien, on the Purchased
Shares, any other equity interest of the Company or any of the properties or
assets owned, used or occupied by the Company;

 

(xiv)discontinue any business of the Company or enter into any new line of
business;

 

(xv)except as is required by GAAP, make any change in the Company’s methods,
principles and practices of accounting;

 

(xvi)take any action that could reasonably be expected to result in a complete
or partial withdrawal under an Employee Benefit Plan;

 

(xvii)terminate, transfer or modify the job responsibilities of any (i) employee
of the Company (or who would have been an Employee of the Company but for such
termination, transfer or modification) in a manner that results in such employee
ceasing to be an employee of the Company; and

 

(xviii)enter into any agreement or letter of intent (whether or not binding) or
enter into any other commitment, whether or not in writing, to do any of the
foregoing.

 

Section 6.03Further Actions. Subject to the other terms and conditions of this
Agreement, including Section 6.04:

 

(a)Each Party shall use commercially reasonable efforts to take, or cause to be
taken, all actions, and do, or cause to be done (and to cooperate and provide
assistance with the taking of such actions and the doing of such things)
necessary, proper or advisable to consummate the Transaction as soon as
practicable, including (i) executing and delivering all documents and
instruments to effect all necessary filings, notices, petitions, statements,
registrations, submissions of information and applications (whether or not
expressly contemplated by this Agreement or any other Transaction Document) and
(ii) cause the conditions precedent to Closing set forth in ARTICLE VIII to be
satisfied as promptly as possible.

 

(b)Each Party shall keep each other Parties reasonably apprised of the status of
matters relating to the consummation of the Transaction, including delivering to
the other Parties promptly

(i)notice of any Actions commenced or to the knowledge of such Party, threatened
in writing, relating to or otherwise affecting the Company, the Purchased
Assets, the Business, this Agreement or the Transaction, and (ii) the existence
or occurrence of any Event (or nonoccurrence of any Event) that is reasonably
likely to constitute a breach of this Agreement or to cause any condition
precedent in ARTICLE VIII not to be satisfied.

 

50

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

Section 6.04Consents and Conditions. Each Party shall use its best efforts to:
(i) obtain all necessary consents, approvals, Permits, Orders or waivers from,
and give any necessary notifications to, Persons required to be obtained in
connection with the execution, delivery and performance of the Transaction
Documents and consummation of the Transaction; provided, that neither the
Company shall not enter into any contract, amend or terminate any contract, make
any payment (other than (x) amounts required to be paid by such Party or any of
its Affiliates under the terms of any contract, and (y) filing fees and similar
amounts) or grant any concession (or permit the Company to make take any of the
foregoing actions), in each case for the purpose of obtaining any consent,
waiver or approval, without the prior written consent of Purchaser; and (ii)
defend or contest any Action challenging any Transaction Document or that may
otherwise prevent, materially impede, interfere with, hinder or delay the
consummation of the Transaction, including seeking to have any stay or temporary
restraining Order entered by any Governmental Authority vacated or reversed.
From the date hereof until such time as the necessary consents, approvals,
Permits, Orders or waivers required by this Section 6.04 are received
(including, for the avoidance of doubt, after the Closing to the extent such
consents, approvals, Permits, Orders or waivers are not received prior to
Closing), Sellers and the Representative shall use and cause their respective
Affiliates to use commercially reasonable efforts to secure an alternative
arrangement reasonably satisfactory to Purchaser under which the Company would,
in compliance with applicable Law, obtain the benefits associated with the
applicable portion of such arrangement or contract.

 

Section 6.05Physical Inventory Count. On November 12, 2018 or November 13, 2018,
the Company shall cause an independent firm mutually agreed upon by Purchaser
and the Representative to conduct a physical Inventory count at each location
where the Company maintains Inventory (the “Physical Inventory Count”).
Purchaser shall be notified of the date and location(s) of the Physical
Inventory Count at least five (5) Business Days prior to the date thereof, and
Purchaser and its representatives shall be given an opportunity to observe the
Physical Inventory Count. Such Physical Inventory Count will be used as a basis
in calculating Inventory for purposes of the estimated Working Capital in the
Closing Statement (rolling forward such Physical Inventory Count to a
calculation of Inventory as of 11:59 p.m. Eastern time on the Business Day
immediately preceding the Closing Date).

 

ARTICLE VII

ADDITIONAL AGREEMENTS

 

Section 7.01Press Releases. The Parties agree that, except to the extent
required by applicable Law or regulation of any stock exchange, no press release
or other public announcement (including in any trade journal or other
publication) of or related to the Transactions shall be made without the prior
written consent of Purchaser. For the avoidance of doubt, the restrictions in
the immediately preceding sentence shall apply solely to press releases or other
public announcements of or related to the Transactions, and nothing in this
Section 7.01 shall limit any right of the Purchaser or the Company, from and
after the Closing, to make any statements or announcements regarding the
operations or performance of the businesses of the Company.

 

Section 7.02Confidentiality; Non-Competition; Non-Solicitation;
Non-Disparagement.

 

51

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(a)Confidentiality. From and after the Closing, each of the Sellers and the
Representative agrees that (i) it shall, and shall cause each of its Affiliates
to, hold in strict confidence and not disclose to any third parties any
confidential, non-public or proprietary information and materials regarding the
Purchaser, or any Confidential Information with respect to the Company and any
of their respective Affiliates, including the existence of this Agreement and
the terms and conditions contained herein (except (x) to the extent disclosure
of such information is required by Law, (y) to the extent the information
becomes publicly known except through the actions or inactions of any such
Person, or (z) that each Seller and the Representative may confer on a
confidential basis with its legal and tax advisors, it being understood that
such disclosing party shall be responsible for compliance by such legal and tax
advisors with the confidentiality provisions hereof), in each case except with
the prior written consent of Purchaser,(ii) it shall take all appropriate steps
(and cause each of its Affiliates to take all appropriate steps) to safeguard
such information and to protect it against disclosure, misuse, espionage, loss
and theft, and (iii) in the event such Person or any of its Affiliates is
required by Law to disclose any such information, such Person shall promptly
notify the Purchaser in writing, which notification shall include the nature of
the legal requirement and the extent of the required disclosure, and shall
cooperate with the Purchaser to preserve the confidentiality of such information
consistent with applicable Law.

 

(b) Non-Competition. Each Principal Shareholder acknowledges and agrees that the
Purchaser and its Affiliates would be irreparably damaged if such Seller were to
provide services or to otherwise participate in the operations or business of
any Person competing with the Businesses of Company or the business of any of
its Affiliates or in any similar business and that any such competition would
result in a significant loss of goodwill by the Purchaser in respect of such
businesses. Each Principal Shareholder further acknowledges and agrees that the
covenants and agreements set forth in this Section 9.02 were a material
inducement to the Purchaser to enter into this Agreement and to perform their
obligations hereunder, and that the Purchaser and its Affiliates would not
obtain the benefit of the bargain set forth in this Agreement as specifically
negotiated by the parties hereto if any such Seller breached the provisions of
this Section 7.02. Therefore, in further consideration of the Purchased Shares
Cash Consideration and the goodwill of the businesses of the Company and sold in
connection therewith, each such Seller agrees that,(a) until the date that is
three (3) years following the Closing Date, such Seller shall not, directly or
indirectly, own any interest in, manage, control, participate in, consult with,
render services for, be employed in an executive, managerial or administrative
capacity by, or in any manner engage in, any business or entity competing with
the Businesses, within North America, Europe, India, China and Japan, Korea,
Singapore and Taiwan and (b) until the date that is five (5) years following the
Closing Date, such Seller shall not, directly or indirectly, own any interest
in, manage, control, participate in, consult with, render services for, be
employed in an executive, managerial or administrative capacity by, or in any
manner engage in any business with, any of the Named Competitors (the
“Restricted Period”). Nothing herein shall prohibit (a) any such Seller from
being a passive owner of not more than 2% of any class of stock of a
corporation, which class of stock is publicly traded, so long as such Seller has
no active participation in the business of such corporation or (b) the Majority
Seller from teaching and conducting courses at any accredited high school,
community college, university or professional society sponsored conference short
courses (i.e., SPIE).

 

52

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(c)Non-Solicitation. Until the date that is three (3) years following the
Closing Date, each Principal Shareholder shall not, directly or indirectly,
through another Person (i) induce or attempt to induce any Person who at any
time prior to the Closing was an employee or consultant of the Company or its
Affiliates to leave the employ or service of the Company or any of its
Affiliates (including, after the Closing, the Purchaser and its Affiliates), or
in any way interfere with the relationship between the Company and any of its
Affiliates and any employee or consultant thereof, (ii) hire any person who was
an employee or consultant of the Company or any of its Affiliates at any time
prior to the Closing, unless such person’s employment with or engagement by the
Company and its Affiliates was terminated no less than six (6) months prior to
the earliest date on which any Seller, directly or indirectly, engages in any
discussions or communications with such person regarding such hiring, or (iii)
induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any of its Affiliates to
cease doing business with the Company or any of its Affiliates.

 

(d)Non-Disparagement. Each Seller agrees not to make any negative or disparaging
statements or communications regarding the Company and its Affiliates
(including, after the Closing, the Purchaser and its Affiliates), any of their
respective services or practices, or any of their respective directors,
managers, officers, agents, representatives, direct or indirect equity holders
or Affiliates, either orally or in writing, at any time from and after the date
hereof.

 

(e)Enforcement. If, at the time of enforcement of Section 7.02(a), Section
7.02(b), Section 7.02(c) or Section 7.02(d) a court holds that the restrictions
stated therein are unreasonable under circumstances then existing, the Parties
agree that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed to revise the restrictions contained therein to cover
the maximum period, scope and area permitted by Law. Because each Seller has had
access to confidential, non-public or proprietary information and materials
regarding the Company by virtue of its investment in and involvement with (and
as, applicable, employment by) the Company, the Parties agree that the Purchaser
and its Affiliates would suffer irreparable harm from a breach of Section
7.02(a), Section 7.02(b), Section 7.02(c) or Section 7.02(d) by such Seller and
that money damages would not be an adequate remedy for any such breach of this
Agreement. Therefore, in the event of a breach or threatened breach of this
Agreement, the Purchaser and its Affiliates and their successors or assigns, in
addition to other rights and remedies existing in their favor, shall be entitled
to specific performance and/or injunctive or other equitable relief from a court
of competent jurisdiction in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security). In addition, in
the event of a breach or violation by such Seller of this Section 7.02, the
Restricted Period shall be automatically extended by the amount of time between
the initial occurrence of the breach or violation and when such breach or
violation has been duly cured. Such Seller acknowledges that the restrictions
contained in this Section 7.02 are reasonable and that he, she or it has
reviewed the provisions of this Agreement with his, her or it legal counsel.

 

(f)Each Seller acknowledges that (i) the enforcement of any covenants set forth
in this Section 7.02 against such Seller would not impose any undue burden upon
such Seller and (ii) none of the covenants set forth in this Section 7.02 are
unreasonable as to duration or scope.

53

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

 

Section 7.03Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement (collectively, “Transfer
Taxes”), if any, shall be borne by the Sellers and shall be paid by the Sellers
when due. The Representative will file all necessary Tax Returns and other
documentation with respect to all such Transfer Taxes (the expense of which
shall be borne by the Sellers) and, if required by applicable Law, Purchaser
will join in the execution of any such Tax Returns and other documentation.

 

Section 7.04Tax Indemnification and Other Matters.

 

(a)Tax Indemnification. The Principal Shareholders shall, on a several basis,
indemnify and hold harmless the Purchaser Indemnified Parties from and against
any loss, claim, liability, expense, or other damage attributable to (i) all
Taxes (or the non-payment thereof) of the Company for all taxable periods ending
on or before the Closing Date and the portion through the end of the Closing
Date for any taxable period that includes (but does not end on) the Closing Date
(“Pre-Closing Tax Period”), (ii) any and all Taxes of any member of an
affiliated, consolidated, combined or unitary group of which the Company (or any
predecessor thereof) is or was a member on or prior to the Closing Date,
including pursuant to Treasury Regulations section 1.1502-6 or any analogous or
similar state, local or foreign Law, (iii) any and all Taxes of any Person
(other than the Company) imposed on the Company as a transferee or successor, by
contract or pursuant to any Law, which Taxes are imposed on the Company as a
result of an event or transaction occurring on or prior to the Closing Date,
(iv) all Transfer Taxes, (v) all reasonable out of pocket expenses of preparing
Tax Returns for any Pre-Closing Tax Period, and (vi) all reasonable out of
pocket costs and expenses of contesting any audit or other proceeding that would
result in the imposition of any Tax described in clauses (i) through (iv) of
this Section 7.04(a); provided, however, that Principal Shareholders shall be
liable for a Tax and any related Damages only to the extent that the amount of
such Tax exceeds the amount taken into account as Indebtedness for purposes of
determining the Closing Consideration or as ultimately determined pursuant to
Section 2.06. Any liability of the Sellers pursuant to this (a) shall be
determined and paid in accordance with the provisions of ARTICLE VII.

 

(b)Tax Sharing Agreements. Any and all existing Tax sharing or similar
agreements involving the Company, shall be terminated, and all payables and
receivables arising thereunder shall be settled, in each case prior to the
Closing Date. After the Closing Date, the Company shall not have any further
rights or liabilities thereunder or under any payables or receivables arising
thereunder.

 

(c)Cooperation on Tax Matters. Each Party shall cooperate fully, as and to the
extent reasonably requested by any other Party, in connection with the
preparation and filing of any Tax Return and any Action with respect to Taxes.
Such cooperation shall include the retention and, upon request, the provision of
records and information which are reasonably relevant to any such Tax Return or
Action or any tax planning and shall also include making employees available on
a mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Each Party further agrees, upon request, to use
its commercially reasonable efforts to obtain any certificate or other document
from any Governmental Authority or any other Person as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed (including any
Transfer Taxes).

54

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

 

(d)Preparation of Tax Returns. Purchaser shall prepare and file, or cause to be
prepared and filed, all Tax Returns that are filed or required to be filed after
the Closing by or with respect to the Company. Purchaser shall provide income
Tax Returns that include any Pre- Closing Tax Period to the Representative for
review and comment prior to filing.

 

(e)Allocation of Tax Liability for Straddle Periods. For purposes of the
indemnity provisions of this Agreement, in the case of any taxable period that
includes (but does not end on) the Closing Date, (a “Straddle Period”), (i) the
amount of any income Taxes and Taxes measured by receipts, sales, payments or
payroll of the Company for the Pre- Closing Tax Period shall be determined based
on an interim closing of the books as of the close of business on the Closing
Date (and for such purpose, the taxable period of any partnership or other
pass-through entity in which the Company holds a beneficial interest shall be
deemed to terminate at such time); provided, however, that any item determined
on an annual or periodic basis (including amortization and depreciation
deductions and the effects of graduated rates) shall be determined in accordance
with clause (ii) of this Section 7.04(e), (ii) the amount of other Taxes of the
Company for a Straddle Period that relates to the Pre-Closing Tax Period shall
be deemed to be the amount of such Tax for the entire taxable period multiplied
by a fraction the numerator of which is the number of days in the taxable period
ending on the Closing Date and the denominator of which is the number of days in
such Straddle Period, and (iii) the amount of Taxes in the form of interest or
penalties to the extent relating to a Tax for a Pre-Closing Tax Period shall be
treated as relating to the Pre-Closing Tax Period whether such items are
incurred, accrued, assessed or similarly charged on, before or after the Closing
Date.

 

(f)Tax Proceedings.

 

(i)After the Closing, the Representative shall have the right to control the
conduct of any Tax audit, examination, or similar proceeding, and any
administrative or judicial proceeding relating solely to state or local Taxes
involving the Company (“State / Local Tax Proceeding”) that relates exclusively
to a Pre-Closing Period, provided, however, that (A) the Representative shall
conduct any such State / Local Tax Proceeding diligently and in good faith, (B)
the Representative shall provide Purchaser and the Company with a timely and
reasonably detailed account of each phase of such State / Local Tax Proceeding,
(C) the Representative shall consult with Purchaser and the Company before
taking any significant action in connection with such State / Local Tax
Proceeding, (D) the Representative shall not submit any written materials
prepared or furnished in connection with such State / Local Tax Proceeding
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld, (E) Purchaser and the Company shall be entitled to
participate in such State / Local Tax Proceeding, including by participating in
any in-person meetings or telephone conversation with taxing authorities, and
(F) the Representative shall not settle, compromise or abandon any such State /
Local Tax Proceeding without obtaining the prior written consent of Purchaser,
which consent shall not be unreasonably withheld, conditioned or delayed.

 

55

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(ii)After the Closing, Purchaser shall have the right to control the conduct of
any Tax audit, examination, or similar proceeding, and any administrative or
judicial proceeding relating to Taxes involving the Company (“Tax Proceeding”)
not described in (i); provided, however, that to the extent any such Tax
Proceeding relates to a Pre-Closing Tax Period, (A) Purchaser shall provide the
Representative with a timely and reasonably detailed account of each phase of
such Tax Proceeding, (B) Purchaser shall consult with the Representative before
taking any significant action in connection with such Tax Proceeding, (C)
Purchaser shall consult with Representative and offer the Representative an
opportunity to comment before submitting any written materials prepared or
furnished in connection with such Tax Proceeding, (D) Purchaser shall defend
such Tax Proceeding diligently and in good faith as if it were the only party in
interest in connection with such Tax Proceeding, (E) Representative shall be
entitled to participate in such Tax Proceeding, at the Representative’ expense,
and (F) Purchaser shall not settle, compromise or abandon any such Tax
Proceeding without obtaining the prior written consent of the Representative,
which consent shall not be unreasonably withheld, conditioned or delayed.

 

(g)Sales Taxes. Notwithstanding anything herein to the contrary (including
Section 7.04(f)), Purchaser may, subject to the provisions of this Section
7.04(g), cause the Company to apply for and enter into voluntary disclosure
agreements and/or make any filings or amendments, or any amnesty or similar
agreement or filing in respect of Sales Taxes relating to any taxable period
ending (or deemed pursuant to Section 7.04(e) to end) on or before the Closing
Date (“VDA Filing”); provided that (i) not less than twenty (20) Business Days
prior to the filing of each such proposed VDA Filing, Purchaser shall provide
the Representative with a draft copy of such proposed VDA Filing for the
Representative’s consideration and review; (ii) Purchaser shall consider any
comments and/or alternative suggestions made by the Representative on such
proposed VDA Filing provided to Purchaser no later than ten (10) Business Days
after such proposed VDA Filing is provided to the Representative; (iii) during
the ten (10) Business Days after such proposed VDA Filing is provided to the
Representative, Purchaser shall, upon request of the Representative, make the
personnel of Purchaser and the Company who prepared such VDA Filing reasonably
available to the Representative during normal business hours for the purpose of
discussing any comments the Representative may have on such VDA Filing (provided
that the inclusion of any such comments in such VDA Filing shall be at
Purchaser’s discretion); and (iv) Purchaser shall inform the Representative of
any proposed settlement with respect to such VDA Filing. For the avoidance of
doubt, Purchaser shall be entitled to indemnification pursuant to Section
7.04(a) for any Sales Taxes payable as the result of a VDA Filing that is
permitted to be filed pursuant to this Section 7.04(g) attributable to a
Pre-Closing Tax Period.

 

Section 7.05Further Assurances. From and after the Closing, in the event any
further action is necessary to carry out the purposes of this Agreement, the
Parties and, as applicable, the proper officers, directors, managers or members
of each Party, shall take all such necessary action as may be reasonably
requested by Purchaser or the Company to achieve such intent.

 

Section 7.06Release.

 

56

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(a)Each of the Sellers, on behalf of itself and each of his, her or its
Affiliates, hereby releases and forever discharges Purchaser and its Affiliates,
and any individual, joint or mutual, past, present and future representatives,
agents, financial advisors, attorneys, other consultants, employees, officers,
directors, managers, equityholders, partners, members, controlling persons,
subsidiaries, successors and assigns of any of the foregoing (individually, a
“Releasee” and, collectively, “Releasees”), from any and all claims, demands,
Actions, causes of action, orders, obligations, contracts, debts and liabilities
whatsoever, whether known or unknown, suspected or unsuspected, both at law and
in equity, which such Seller or any of its respective Affiliates, or any of
their respective heirs, executors, administrators or assigns, now has, has ever
had, or may hereafter have against any Releasee arising contemporaneously with
or prior to the Closing Date or on account of or arising out of any matter,
cause or event occurring contemporaneously with or prior to the Closing Date
(all of the foregoing collectively referred to herein as the “Released Claims”);
provided, however, that nothing contained herein shall operate to release any
obligations of Purchaser under this Agreement or under any other Transaction
Document executed and delivered to such Seller by Purchaser at the Closing in
connection with the Transactions, or for salaries owed by the Company to such
Seller in connection with such Seller’s employment with the Company. Each Seller
represents that it has not made any assignment or transfer of any Released Claim
or other matter covered by this Section 7.06. Each Seller hereby irrevocably
covenants to refrain from, directly or indirectly, asserting any Released Claim,
or commencing, instituting, or causing to be commenced, any Action of any kind
against any Releasee, based upon any matter released hereby.

 

(b)Each Seller hereby acknowledges and intends that this release shall be
effective as a bar to each and every one of the Released Claims hereinabove
mentioned or implied. Each Seller expressly consents that this release shall be
given full force and effect in accordance with each and every express term or
provision, including those (i) relating to any Released Claims hereinabove
mentioned or implied or (ii) relating to unknown and unsuspected claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated claims). Seller and
each Seller has read Section 1542 of the Civil Code of the State of California
(“Section 1542”), which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

57

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(c)Each Seller understands that Section 1542, or a comparable Law of another
jurisdiction, gives it the right not to release existing claims of which it is
not aware, unless it voluntarily chooses to waive this right. Having been so
apprised, Each Seller nevertheless hereby voluntarily elects to and does waive
the rights described in Section 1542, or such other comparable Law, and elects
to assume all risks for claims that exist, existed or may hereafter exist in his
favor, known or unknown, arising out of or related to liabilities arising from
any claims or other matters purported to be released pursuant to this Section
7.06. Each Seller acknowledges and agrees that the foregoing waiver is an
essential and material term of this Agreement and that, without such waiver,
Purchaser would not have agreed to the terms of this Agreement.

 

Section 7.07Waiver of Milestone Payments. Effective as of the Closing, the
Company hereby waives all milestone payments payable by the Purchaser to Company
under that certain Supply, Development, and License Agreement, dated as of April
6, 2017, by and between Purchaser and the Company, as amended by Amendment No. 1
thereto, dated as of December 12, 2017 (the “Supply Agreement”), including all
payments under Section 3.4 (Milestone Payments) thereof. For the avoidance of
doubt, (a) if Closing does not occur on or before November 30, 2018 and (b) the
Company has complied with all of (any is not in breach of any of) the terms and
conditions set forth in the Supply Agreement, including without limitation, the
technology transfer thereunder, the Milestone Payments under Section 3.4
(Milestone Payments) of the Supply Agreement shall be payable by Purchaser to
the Company in accordance with the terms of the Supply Agreement; provided,
however, that, in the event that the Closing does not occur on or prior November
30, 2018 as a result of (i) the Company’s, Representative’s or any Seller’s
breach of this Agreement or (ii) any of the conditions to the obligations of the
Purchaser set forth in Section 8.01(a) failing to be satisfied in full on or
prior to November 30, 2018, then no such Milestone Payments shall be due from
Purchaser to the Company.

 

ARTICLE VIII CONDITIONS

 

Section 8.01Conditions to the Obligations of the Purchaser. The obligation of
Purchaser to consummate the transactions to be performed by it in connection
with the Closing is subject to satisfaction of the following conditions as of
the Closing:

(a)Representations and Warranties. (i) Each of the Fundamental Representations
of the Company and the Sellers shall be true and correct in all respects on the
date hereof and at and as of the Closing as though such representation or
warranty was made at and as of the Closing, and (ii) each of the other
representations and warranties made by the Company and the Sellers in this
Agreement shall be true and correct in all material respects (if not qualified
by materiality or by Material Adverse Effect) and in all respects (if qualified
by materiality or by Material Adverse Effect), on the date hereof and at and as
of the Closing as though such representation or warranty was made at and as of
the Closing, in the case of clauses (i) and (ii) foregoing excluding those
representations and warranties made as of a specific date, which shall be so
true and correct as of such date.

 

58

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(b)Performance of Covenants. Each of the Company, the Representative and the
Sellers shall have performed and complied with in all material respects all of
the covenants and agreements to the extent required to be performed or complied
with by him, her or it under this Agreement prior to or on the Closing Date.

 

(c)Absence of Material Adverse Effect. Since the date of this Agreement, there
shall have been no Material Adverse Effect or any fact, event or circumstance
reasonably likely to result in a Material Adverse Effect.

 

(d)Absence of Litigation. As of the Closing, there shall not be any Action
pending or threatened by any Governmental Authority seeking to restrain or
prohibit the consummation of the Transactions or which would reasonably be
expected to have a Material Adverse Effect.

 

(e)Governmental Consents. The Company shall have received all necessary consents
and approvals of Governmental Authorities or third parties for the consummation
of the Transactions.

 

(f)Certificate. Purchaser shall have received a certificate, duly executed by
the Company, certifying as to the satisfaction of each of the conditions set
forth in Section 8.02(a)-(e).

 

(g)Deliveries. The Company and the Sellers shall have delivered or filed or
caused to be delivered or filed each item required to be delivered by them
pursuant to Section 2.03.

 

(h)Absence of Orders. There shall not be any injunction, writ or temporary
restraining order or any other order of any nature issued by a court or
Governmental Authority of competent jurisdiction directing that the Transactions
or any of them not be consummated substantially as herein provided.

 

(i)Physical Inventory Count. Completion of the Physical Inventory Count in a
manner as is reasonably satisfactory to Purchaser.

 

Section 8.02Conditions to Obligation of the Company and the Sellers. The
obligations of the Company and the Sellers to consummate the transactions to be
performed by each of them in connection with the Closing is subject to
satisfaction of the following conditions as of the Closing:

 

(a)Representations and Warranties. (i) Each of the Fundamental Representations
of Purchaser shall be true and correct in all respects on the date hereof and at
and as of the Closing as though such representation or warranty was made at and
as of the Closing, and (ii) each of the other representations and warranties
made by Purchaser in this Agreement shall be true and correct in all material
respects (if not qualified by materiality or by material adverse effect) and in
all respects (if qualified by materiality or by material adverse effect) on the
date hereof and at and as of the Closing as though such representation or
warranty was made at and as of the Closing, in the case of clauses (i) and (ii)
foregoing excluding those representations and warranties made as of a specific
date, which shall be true and correct as of such date.

 

59

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(b)Performance of Covenants. Purchaser shall have performed and complied with in
all material respects all of the covenants and agreements required to be
performed or complied with by it under this Agreement prior to the Closing Date.

 

(c)Certificate. The Representative shall have received a certificate, duly
executed by Purchaser, certifying as to the satisfaction of each of the
conditions set forth in Section 8.02(a)-(b)

 

(d)Deliveries. Purchaser shall have delivered or caused to be delivered each
item required to be delivered by it pursuant to Section 2.03.

 

(e)Absence of Orders. There shall not be any injunction, writ or temporary
restraining order or any other order of any nature issued by a court or
Governmental Authority of competent jurisdiction directing that the Transactions
or any of them not be consummated substantially as herein provided.

 

ARTICLE IX

INDEMNIFICATION

 

Section 9.01Survival of Representations, Warranties, Covenants and Agreements.
The representations, warranties, covenants and agreements contained in this
Agreement set forth in any of (x) Section 3.01 (Organization of the Company),
Section 3.02 (Authorization of Transactions by the Company), Section 3.05
(Subsidiaries), Section 3.06 (Capitalization), Section 3.07 (Brokers’ Fees),
Section 3.12 (Assets), Section 3.22 (Affiliate Transactions), Section 4.01
(Shares), Section 4.02 (Authorization of Transactions by the Sellers), Section
4.05 (Investor Suitability), Section 4.06 (Investment Experience), Section 4.07
(Purchase for Own Account), Section 4.08 (Acknowledgments), Section 4.09
(Restrictive Legends) and Section 4.10 (Limitation of Representations) (each of
the foregoing in this clause (x), a “Seller Fundamental Representation”), and
(y) Section 5.01 (Organization of Purchaser), Section 5.02 (Authorization of
Transactions by Purchaser) and Section 5.05 (Brokers’ Fees) (each of the
foregoing in this clause (y), a “Purchaser Fundamental Representation,” and,
collectively with the Seller Fundamental Representations, the “Fundamental
Representations”)) shall survive the execution and delivery of this Agreement
and the consummation of the Transactions and shall continue in full force and
effect for ten years following the date of this Agreement thereafter.
Notwithstanding the foregoing, (a) the representations and warranties of the
Company set forth in Section 3.14 (Tax Matters), and Section 3.19 (Employee
Benefits) shall survive the Closing and continue in full force and effect until
the date that is ninety (90) days following the expiration of the statute of
limitations applicable to any claim arising under any such representation or
warranty (after giving effect to any extensions or waivers thereof), (b) the
representations and warranties of the Company set forth in Section 3.15
(Intellectual Property) shall survive the Closing until the date that is forty-
eight (48) months following the Closing Date and (c) all other representations
and warranties other than the Fundamental Representations and other than the
representations and warranties referenced in clause (a) foregoing shall survive
the Closing until the date that is twelve (12) months following the Closing
Date. Notwithstanding the foregoing, (A) the representations and warranties of
each Party under this Agreement shall survive in accordance with this Section
9.01, regardless of any investigation made by or on behalf of any Party or any
knowledge any Party may have with respect to any misrepresentation or breach at
the time of the Closing, (B) any representation or warranty that would otherwise
terminate in accordance with the immediately preceding sentence shall

60

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

survive and continue in full force and effect if a notice shall have been timely
given under Section 9.6 or Section 9.07 (as applicable) on or prior to such
termination date, until the related claim for indemnification has been satisfied
or otherwise resolved as provided in this ARTICLE IX, and (C) the obligations of
the Sellers to indemnify and hold harmless Purchaser for any claim based on or
arising out of fraud, gross negligence, willful misconduct, intentional
misrepresentation or knowing and intentional breach of any of the provisions of
this Agreement shall not terminate.

 

Section 9.02Indemnification by the Principal Shareholders.

 

(a)The Principal Shareholders shall, on a several but not joint basis, indemnify
and hold harmless the Purchaser and each of its Affiliates (including, from and
after the Closing, the Company), and each of the officers, directors, managers,
equity holders, partners, employees, agents, successors, permitted assigns and
representatives of the foregoing, and any Person claiming by or through any of
them (each, a “Purchaser Indemnified Party”), against and in respect of any and
all claims, costs, expenses, penalties, damages, liabilities, diminution in
value, losses or deficiencies (including reasonable attorneys’ fees and other
costs and expenses incident to any suit, action, settlement or proceeding)
(“Damages”) arising out of, resulting from, or incurred in connection with:

 

(i)any inaccuracy in any representation or the breach of any warranty made by
the Company in this Agreement, any other Transaction Document or in any
certificate delivered pursuant hereto or thereto (with the Damages related
thereto (and not the inaccuracy) to be determined without regard to any
qualifications therein referencing the terms “materiality,” “Material Adverse
Effect” or other terms of similar import or effect);

 

(ii)the breach by the Company of any covenant or agreement to be performed by it
hereunder or under any other Transaction Document, or by the Representative of
any covenant or agreement to be performed by him, her or it hereunder or under
any other Transaction Document;

 

(iii)the Company’s failure to obtain the written consent of Goodrich Corporation
to the transactions contemplated by this Agreement under the United Technologies
Corporation Standard Terms and Conditions of Purchase - Product - November 2016
Version, applicable to Purchase Order: 200680470, dated as of May 8, 2018, by
and between Goodrich Corporation and the Company; and

(iv)any claim regarding or other challenge to the form or amount of
consideration payable or paid to the Sellers or Optionholders in accordance with
the terms of this Agreement or the other Transaction Documents.

 

Any Taxes (and related Damages) resulting from a breach of a covenant or
agreement to be performed by the Company hereunder or under any other
Transaction Document, or by the Representative of any covenant or agreement to
be performed by him, her or it hereunder or under any other Transaction Document
shall be governed by Section 7.04(a) rather than Section 8.02(a)(ii).

 

61

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(b)Each Principal Shareholder shall, on a several but not joint basis, indemnify
and hold harmless the Purchaser Indemnified Parties, against and in respect of
any and all Damages arising out of, resulting from, or incurred in connection
with:

 

(i)any inaccuracy in any representation or the breach of any warranty made by
such Seller in this Agreement, any other Transaction Document or in any
certificate delivered pursuant hereto or thereto (in each case, the existence of
such inaccuracy or breach, and in each case, the Damages related thereto, to be
determined without regard to any qualifications therein referencing the terms
“materiality,” “Material Adverse Effect” or other terms of similar import or
effect); and

 

(ii)the breach by such Seller of any covenant or agreement to be performed by
such Seller hereunder or under any other Transaction Document.

 

Any Taxes (and related Damages) resulting from a breach of a covenant or
agreement to be performed by any Seller hereunder or under any other Transaction
Document shall be governed by Section 7.04(a) rather than Section 8.02(b)(ii).

 

Section 9.03Indemnification by Purchaser. The Purchaser shall indemnify and hold
harmless the Sellers (pro rata based on their respective Percentage Allocations)
and each of their respective Affiliates, employees, agents, successors,
permitted assigns and representatives, and any Person claiming by or through any
of them (each, a “Seller Indemnified Party”), against and in respect of any and
all Damages arising out of, resulting from, or incurred in connection with:

 

(a)any inaccuracy in any representation or the breach of any warranty made by
Purchaser in this Agreement, any other Transaction Document or in any
certificate delivered pursuant hereto or thereto (in each case, the existence of
such inaccuracy or breach, together with the Damages related thereto, determined
without regard to any qualifications therein referencing the term “materiality,”
“material adverse effect” or other terms of similar import or effect); and

 

(b)the breach by Purchaser of any covenant or agreement to be performed by it
hereunder or under any other Transaction Document.

 

Section 9.04Limitations on Indemnification.

 

(a)Threshold.

(i)The Sellers shall not be required to indemnify any Purchaser Indemnified
Party pursuant to, and shall not have any liability under, Section 9.02(a)(i)
until the aggregate amount of all Damages for which the Sellers would, but for
this Section 9.04(a)(i), be liable under Section 9.02 exceeds on a cumulative
basis an amount equal to $100,000 (the “Threshold”), in which case, the Sellers
shall become liable for all of such Damages (i.e., if such cumulative Damages
exceed the Threshold, this Section 9.04(a)(i) shall be without effect in respect
thereof); provided, however, that the Threshold shall not apply to any Damages
related to any inaccuracy or breach of any Seller Fundamental

62

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

Representation, or of Section 3.14 (Tax Matters), Section 3.19 (Employee
Benefits), or Section 3.15 (Intellectual Property), or any claim based on fraud,
gross negligence, willful misconduct, intentional misrepresentation or knowing
and intentional breach of any of the provisions of this Agreement or any other
Transaction Document.

 

(ii)Purchaser shall not be required to indemnify any Seller Indemnified Party
pursuant to, and shall not have any liability under, Section 9.03(a) until the
aggregate amount of all Damages for which Purchaser would, but for this Section
9.04(a)(ii), be liable under Section 9.03 exceeds on a cumulative basis an
amount equal to the Threshold, in which case, Purchaser shall become liable for
all of such Damages (i.e., if such cumulative Damages exceed the Threshold, this
Section 9.04(a)(ii) shall be without effect in respect thereof); provided,
however, that the Threshold shall not apply to any Damages related to any
inaccuracy or breach of any Purchaser Fundamental Representation or any claim
based on fraud, gross negligence, willful misconduct, intentional
misrepresentation or knowing and intentional breach of any of the provisions of
this Agreement or any other Transaction Document.

 

(b)Cap.

 

(i)The Sellers shall not be required to indemnify any Purchaser Indemnified
Party pursuant to, and shall not have any further liability under Section
9.02(a) once the aggregate amount of all payments made by or on behalf of the
Sellers, collectively, in respect of the indemnification obligations under
Section 9.02(a) equals (A) the aggregate amount of Closing Consideration, plus
(B) the fair market value (based on the weighted average closing price of the
common stock of Purchaser on NASDAQ during the twenty (20) consecutive trading
days immediately prior to the date hereof)) of the shares of Purchaser Stock
issued to the Sellers at Closing, plus (C) any cash proceeds released to the
Sellers from the Escrow Account and plus (D) the fair market value (based on the
weighted average closing price of the common stock of Purchaser on NASDAQ during
the twenty (20) consecutive trading days immediately prior to the date hereof)
of any shares of Indemnification Escrow Stock released to the Sellers from the
Escrow Account (the “Total Indemnity Cap”).

 

(ii)Purchaser shall not be required to indemnify any Seller Indemnified Party
pursuant to, and shall not have any further liability under, (A) Section
9.03(a)(i) once the aggregate amount of all payments made by Purchaser in
respect of the indemnification obligations under Section 9.03(a)(i) equals the
Total Indemnity Cap; provided that this Section 9.04(b)(ii) shall not apply to
any Damages related to any inaccuracy or breach of any Purchaser Fundamental
Representation or any claim based on fraud, gross negligence, intentional
misrepresentation or knowing and intentional breach of any of the provisions of
this Agreement or any Transaction Document, and no such amounts shall be counted
towards the Cap and (B) Section 9.03 once the aggregate amount of all payments
made by or on behalf of the Purchaser, collectively, in respect of the
indemnification obligations under Section 9.03 equals the Total Indemnity Cap.

 

63

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(c)Indemnification Priority.

 

(i)Any claim for indemnification made pursuant to Section 9.02(a)(i), Section
9.02(a)(ii) or Section 9.02(b) shall be made in the following order of priority:
(A) first, to the extent that any Indemnification Escrow Stock remains in the
Escrow Account, from the Indemnification Escrow Stock, (B) second, to the extent
that any Indemnification Escrow Stock has been sold for cash, from such cash in
an amount not to exceed, together with all amounts recovered pursuant to Section
9.04(c)(i)(A), $3,000,000 (other than claims with respect to breaches of the
representations and warranties set forth in Section 3.15 (Intellectual
Property), which shall be subject to Section 9.02(c)(ii) below), and (C) third,
directly from the Principal Shareholders.

 

(ii)Any claim for indemnification made with respect to breaches of the
representations set forth in Section 3.15 (Intellectual Property) pursuant to
Section 9.02(a)(i) shall be satisfied from the IP Indemnification Escrow Funds
in an amount not to exceed $4,000,000.

 

(iii)Any claim for indemnification made pursuant to Section 9.02(a)(iii) or
Section 9.02(a)(iv) shall be made in the following order of priority: (A) first,
to the extent that any Indemnification Escrow Stock remains in the Escrow
Account, from the Indemnification Escrow Stock, (B) second, to the extent that
any Indemnification Escrow Stock has been sold for cash, from such cash in an
amount not to exceed, together with all amounts recovered pursuant to Section
9.04(c)(iii)(A), $3,000,000, and (C) third, directly from the Principal
Shareholders.

 

(iv)Any claim for indemnification made pursuant to Section 7.04(a) in respect of
Sales Taxes shall be made in the following order of priority: (A) first, from
the Sales Tax Indemnification Escrow Funds until such funds have been exhausted,
(B) second, to the extent that any Indemnification Escrow Stock remains in the
Escrow Account, from the Indemnification Escrow Stock, (C) third, to the extent
that any Indemnification Escrow Stock has been sold for cash, from such cash in
an amount not to exceed, together with all amounts recovered pursuant to Section
9.04(c)(iv)(A), $3,000,000, and (D) fourth, directly from the Principal
Shareholders.

 

Section 9.05Special Definitions. Any Person providing indemnification pursuant
to the provisions of this ARTICLE XI is hereinafter referred to as an
“Indemnifying Party.”

 

Section 9.06Procedures for Third-Party Claims. In the case of any claim for
indemnification arising from a claim of a third party (a “Third-Party Claim”),
an Indemnified Party shall give prompt written notice to the Indemnifying Party
of any claim or demand for which such Indemnified Party has knowledge and as to
which it may request indemnification hereunder (provided that no delay on the
part of the Indemnified Party in notifying any Indemnifying Party shall relieve
the Indemnifying Party from any obligation hereunder unless, and then solely to
the extent, the Indemnifying Party is prejudiced thereby). Except as otherwise
provided herein, the Indemnifying Party shall have the right to defend and to
direct the defense against any such Third- Party Claim (other than any Third
Party Claim that constitutes or arises out of a Tax Proceeding), in its name or
in the name of the Indemnified Party, as the case may be, at the expense of the

64

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

Indemnifying Party, and with counsel selected by the Indemnifying Party;
provided, however, the Indemnifying Party shall not be entitled to assume the
defense or control of a Third-Party Claim and shall pay the fees and expenses of
counsel retained by the Indemnified Party if (a) the Indemnifying Party does not
acknowledge to the Indemnified Party in writing its obligations to indemnify the
Indemnified Party with respect to all elements of such claim, (b) such
Third-Party Claim seeks an order, injunction or other equitable relief against
the Indemnified Party or the Company, (c) such Third-Party Claim involves any
criminal proceeding, action, indictment, allegation or investigation, (d) such
Third-Party Claim is by or on behalf of any material customer of the Company,
(e) the Indemnified Party reasonably believes an adverse determination with
respect to the Action giving rise to such claim for indemnification would be
materially detrimental to or materially injure the Indemnified Party’s
reputation or future business prospects; (f) the claim involves environmental,
health or safety matters in which case the Indemnified Party shall have sole
control and management authority over the resolution of such claim or (g)
counsel to the Indemnified Party shall have reasonably concluded that (A) there
is a conflict of interest between the Indemnified Party and the Indemnifying
Party in the conduct of the defense of such Third- Party Claim or (B) the
Indemnified Party has one or more defenses not available to the Indemnifying
Party; provided, further, in the event any Third-Party Claim is brought or
asserted which, if adversely determined, would not entitle the Indemnified Party
to full indemnity pursuant to this ARTICLE XI, for any reason, the Indemnified
Party may elect to participate in a joint defense of such Third-Party Claim for
which the expenses of such joint defense will be shared equally by such Parties
and the retention of counsel shall be reasonably satisfactory to both Parties.
The Indemnified Party shall have the right to participate in the defense of any
Third-Party Claim with counsel employed at its own expense; provided, however,
that, in the case of any Third-Party Claim described in clause (a) though (g)
above or as to which the Indemnifying Party shall not in fact have employed
counsel to assume the defense of such Third- Party Claim, the reasonable fees
and disbursements of such counsel shall be at the expense of the Indemnifying
Party. No compromise or settlement of any Third-Party Claim may be effected by
the Indemnifying Party without the Indemnified Party’s consent (which shall not
be unreasonably withheld, conditioned or delayed) unless (x) there is no finding
or admission of any violation of Law and no effect on any other claims that may
be made against such Indemnified Party or its Affiliates and (y) each
Indemnified Party that is party to such Third-Party Claim is fully and
unconditionally released from liability or obligation with respect to such
claim. In the event that the Indemnified Party assumes the defense or control of
such Third-Party Claim, the Indemnifying Party shall have the right to
participate in the defense of any Third-Party Claim with counsel employed at its
own expense. The Indemnifying Party shall have no indemnification obligations
with respect to any Third-Party Claim which shall be settled by the Indemnified
Party without the prior written consent of the Indemnifying Party, which consent
shall not be unreasonably withheld, conditioned or delayed. To the extent that
there is an inconsistency between this Section 9.06 and Section 7.04 as it
relates to a Tax matter, the provisions of Section 7.04 shall govern.

 

Section 9.07Procedures for Inter-Party Claims. In the event that an Indemnified
Party determines that it has a claim for Damages against an Indemnifying Party
hereunder other than as a result of a Third-Party Claim (an “Inter-Party
Claim”), the Indemnified Party shall give reasonably prompt written notice
thereof to the Indemnifying Party, specifying the amount of such claim (to the
extent then reasonably determinable by the Indemnified Party) and the basis of
such claim in reasonable detail (provided that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless, and

65

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

then solely to the extent, the Indemnifying Party is prejudiced thereby). The
Indemnified Party shall provide the Indemnifying Party upon advance written
notice by the Indemnifying Party, with reasonable access within normal business
hours to its books and records for the purpose of allowing the Indemnifying
Party a reasonable opportunity to verify any such claim for Damages. The
Indemnifying Party shall notify the Indemnified Party within ten (10) days
following its receipt of such notice if the Indemnifying Party disputes its
liability to the Indemnified Party under this ARTICLE XI. If the Indemnifying
Party does not so notify the Indemnified Party, the claim specified by the
Indemnified Party in such notice shall be conclusively deemed to be a liability
of the Indemnifying Party under this ARTICLE XI, and the Indemnifying Party
shall pay the amount of such liability (in accordance with Section 9.08) to the
Indemnified Party on demand or, in the case of any notice in which the amount of
the claim (or any portion of the claim) is estimated, on such later date when
the amount of such claim (or such portion of such claim) is finally determined
by the Indemnified Party.

 

Section 9.08Offset. Subject to the limitations of the Sellers’ liability set
forth in this ARTICLE XI, in the event of any Damages for which any Purchaser
Indemnified Party has a right to indemnification under this Agreement, the
Purchaser may, at its option, offset the amount of such Damages against any
other payment obligations Purchaser has to the applicable Seller(s) or any of
their respective Affiliates under this Agreement or any other contract.

 

Section 9.09Anti-Circularity. Notwithstanding anything herein to the contrary,
if any Purchaser Indemnified Party seeks indemnification from any Seller under
this ARTICLE IX, then the Sellers agree that, notwithstanding any right to
indemnification, advancement or contribution that such Seller or its Affiliates
may have from the Company pursuant to applicable Law, the Purchaser’s or
Company’s organizational documents or any contractual theory, that such Seller
hereby waives any such right to indemnification, advancement or contribution.

 

Section 9.10Payments.

 

(a)Until the Indemnification Escrow Funds have been exhausted or released
pursuant to Section 9.10(d) or Section 9.10(e), as applicable, promptly
following the final determination of the amount of any Damages payable to any
Purchaser Indemnified Party pursuant to Section 7.04(a) or this ARTICLE IX,
Purchaser and the Representative shall diver a Joint Written Direction (as
defined in the Stock Escrow Agreement) to the Escrow Agent directing to Escrow
Agent to release to Purchaser a number of shares of Purchaser Stock having a
value equal to such amount (based on the weighted average closing price of the
common stock of Purchaser on NASDAQ during the twenty (20) consecutive trading
days immediately prior to the date hereof).

 

(b)Following such time as the Indemnification Escrow Funds have been exhausted
or released pursuant to Section 9.10(d) or Section 9.10(e), as applicable,
following the final determination of the amount of any Damages payable to a
Purchaser Indemnified Party pursuant to Section 7.04(a) or this ARTICLE IX, the
Principal Shareholders shall promptly and in any event within five (5) days
after the final determination of such Damages, pay to the Purchaser Indemnified
Parties, by wire transfer of immediately available funds, cash in an amount
equal to the difference between the amount of such Damages, minus the portion
thereof that Purchaser has satisfied from the Indemnification Escrow Funds. Any
liability of the Principal Shareholders

66

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

pursuant to this Section 9.10(b) shall be several but not joint among them;
provided, however, that no Seller shall have any indemnification obligations in
respect of any Individual Seller Breach by any other Seller.

 

(c)Promptly and in any event within fifteen (15) days following the final
determination of the amount of any Damages payable to a Seller Indemnified Party
pursuant to this ARTICLE IX, the Purchaser shall pay the Representative (for the
benefit of the Sellers), by wire transfer of immediately available funds, cash
in an amount equal to the amount of such Damages.

 

(d)Each of Purchaser and the Representative covenants and agrees that, no later
than 11:59 p.m. Eastern time on the date that is twelve (12) months following
the Closing Date, it shall deliver a Joint Written Direction (as defined in the
Stock Escrow Agreement) to the Escrow Agent directing the Escrow Agent to
release to the Representative for the benefit of the Principal Shareholders a
number of shares of Purchaser Stock equal to (i) in the event that
Indemnification Escrow Stock remains in the Escrow Account, (A) all
Indemnification Escrow Stock held in the Escrow Account, minus (B) a number of
shares of Indemnification Escrow Stock having a value equal to the aggregate
amount of all Unresolved Indemnification Claims (as defined in the Stock Escrow
Agreement) (other than Unresolved Indemnification Claims made pursuant to
Section 9.02(a)(iii) or Section 9.02(a)(iv)) (based on the weighted average
closing price of the common stock of Purchaser on NASDAQ during the twenty (20)
consecutive trading days immediately prior to the date hereof) and (ii) cash in
the amount of $3,000,000 minus the amounts set forth in Section 9.1(d)(i).

 

(e)Each of Purchaser and the Representative covenants and agrees that, no later
than 11:59 p.m. Eastern time on the date that is forty-eight (48) months
following the Closing Date, it shall deliver a Joint Written Direction (as
defined in the Cash Escrow Agreement) to the Escrow Agent directing the Escrow
Agent to release to the Representative for the benefit of the Principal
Shareholders all Indemnification Escrow Funds held pursuant to the Cash Escrow
Agreement in the IP Indemnification Escrow Account (as defined in the Cash
Escrow Agreement) minus the amount of all Unresolved IP Indemnification Claims
(as defined in the Cash Escrow Agreement).

 

(f)Each of Purchaser and the Representative covenants and agrees that, no later
than 11:59 p.m. Eastern time on the date that is twenty-four (24) months
following the Closing Date, it shall deliver a Joint Written Direction (as
defined in the Cash Escrow Agreement) to the Escrow Agent directing the Escrow
Agent to release to the Representative for the benefit of the Principal
Shareholders all Indemnification Escrow Funds held pursuant to the Cash Escrow
Agreement in the Sales Tax Indemnification Escrow Account (as defined in the
Cash Escrow Agreement) minus the amount of all Unresolved Sales Tax
Indemnification Claims (as defined in the Cash Escrow Agreement).

 

Section 9.11Treatment of Indemnity Payments. Following the Closing, any payment
made pursuant to this ARTICLE IX shall be treated by the Parties hereto, for
federal income Tax and other applicable Tax purposes, as an adjustment to the
cash proceeds received by the Sellers in the Transactions, to the extent
permitted by law.

 

67

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

ARTICLE X

TERMINATION

 

Section 10.01Termination.  This Agreement may be terminated as provided below:

 

(a)by mutual written consent of the Representative and Purchaser;

 

(b)by either Purchaser or the Representative if there has been a material breach
or failure to perform on the part of the other Party (which. for purposes of
this Section 10.01(b), shall include, in the case of the Representative, the
Company and each of the Sellers) of any representation. warranty. covenant or
agreement contained in this Agreement, which breach or failure to perform would
reasonably be expected to cause the conditions set forth in Section 8.02(a) or
Section 8.02(b), as applicable, to not be satisfied at the Closing and which
breach or failure, if capable of being cured, shall not have been cured within
five (5) days following receipt by such Party of written notice of such breach
or failure from the other Party (it being understood and hereby agreed that
neither Party may terminate this Agreement pursuant to this Section 10.01(b) if
such breach or failure is cured within such five (5) day period);

 

(c)by either Purchaser or the Representative if a Governmental Authority of
competent jurisdiction shall have issued a nonappealable final order, decree or
ruling or taken any other action having the effect of permanently restraining.
enjoining or otherwise prohibiting the Transactions or any of them (provided
that the Party seeking to terminate this Agreement pursuant to this Section
10.01(c) shall have complied with its obligations under Section 6.04 by using
its reasonable best efforts to have any such order. decree ruling or other
action vacated or lifted);

 

(d)by either Purchaser or the Company if the Transactions have not been
consummated by December 21, 2018; provided. However, that in no case shall
either Purchaser or the Company be entitled to terminate this Agreement pursuant
to this Section 10.01(d) if such Party's willful or knowing breach of this
Agreement has prevented the consummation of the Transactions.

 

Section 10.02Effect of Termination. Except for the provisions of Section 6.01,
Section 6.02(a), ARTICLE IX, ARTICLE XI and this Section 10.02, each of which
shall survive any termination of this Agreement, in the event of the termination
of this Agreement, this Agreement shall thereafter become void and have no
effect, and no Party hereto shall have any liability to any other Party hereto
or its equityholders or directors or officers in respect thereof.

 

ARTICLE XI

MISCELLANEOUS

 

Section 11.01Representative.

 

(a)Each  Seller, by virtue of his, her or its approval of this Agreement and/or
acceptance of any consideration contemplated by ARTICLE II, shall have
irrevocably nominated, constituted and appointed the Representative as the
agent, agent for service of process and true and lawful attorney-in-fact of such
Seller, with full power of substitution, to act in the name, place and

68

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

stead of such Seller with respect to this Agreement and the taking by the
Representative of any and all actions (whether prior to, contemporaneously with,
or after such nomination, constitution and appointment) and the making of any
decisions required or permitted to be taken or made by the Representative under
this Agreement, which in each case and as applicable shall have accordingly been
ratified by such Seller, including the exercise of the power to execute,
deliver, acknowledge, certify and file (in the name of any or all of the Sellers
or otherwise) any and all documents and to take any and all actions that the
Representative may, in its sole discretion, determine to be necessary, desirable
or appropriate on or after the date of this Agreement, including the power to
act on behalf of any Seller in any dispute, litigation or arbitration involving
this Agreement and the power to receive on behalf of, and to distribute (after
payment of any unpaid expenses chargeable to a Seller in connection with the
transactions contemplated by this Agreement), all amounts payable to such Seller
under the terms of this Agreement.

 

(b)All notices delivered by the Purchaser or the Company following the Closing
to the Representative (whether pursuant to this Agreement or otherwise) shall
constitute notice to the Sellers.

 

(c)Without limiting the generality of Section 11.01 and notwithstanding anything
to the contrary contained in this Agreement, Purchaser shall be entitled to deal
exclusively with the Representative on all matters described in Section
11.01(a), and each Seller Indemnified Party shall be entitled to deal
exclusively with the Representative on all matters relating to ARTICLE IX,
Section 7.04(a) or Section 11.01(a) and each of them shall be entitled to rely
conclusively (without further evidence of any kind whatsoever) on any document
executed or purported to be executed on behalf of any Seller by the
Representative, and on any other action taken or purported to be taken by the
Representative on behalf of any Seller by the Representative, as fully binding
upon such Seller.

 

(d)The Representative may, by providing written notice to the Purchaser, at any
time designate James Millerd as the replacement or substitute Representative
with respect to all or any portion of the Representative’s responsibilities or
authorities (provided, that once such substitution or replacement is made, the
Representative may not rescind such replacement or substitution with respect to
the particular matters that such replacement and/or substitution pertains), and
each Seller, by virtue of his, her or its approval of this Agreement, hereby
consents to such replacement and/or substitute Representative, as applicable. If
the Representative shall resign, die, become disabled, be dissolved or otherwise
be unable to fulfill its responsibilities as representative of the Sellers, then
the Sellers shall, by majority vote within thirty (30) days after such death,
disability or dissolution, appoint a successor representative reasonably
acceptable to Purchaser. If a successor representative is not so appointed
within such period, then Neal Brock shall automatically be appointed the
Representative at the end of such period. Any successor appointed pursuant to
either of the two preceding sentences shall become the “Representative” for
purposes of this Agreement.

 

(e)No bond shall be required of the Representative and the Representative shall
receive no compensation for its services. The Representative shall not be liable
to any Seller for any act done or omitted hereunder as the Representative while
acting in good faith and in the exercise of its reasonable business judgment
with respect to any matter arising out of or in connection with the

69

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

acceptance or administration of its duties hereunder (it being understood that
any act done or omitted pursuant to the advice of counsel shall be conclusive
evidence of such good faith). The Representative shall be entitled to be
indemnified by the Sellers for any loss, liability or expense incurred on the
part of the Representative with respect to any matter arising out of or in
connection with the acceptance or administration of its duties hereunder.

 

Section 11.02No Third-Party Beneficiaries. Except as expressly set forth in
Section 7.04(a) and ARTICLE IX, this Agreement is not intended to, and shall
not, confer any rights or remedies upon any Person other than the Parties and
their respective successors and permitted assigns.

 

Section 11.03Remedies. Notwithstanding anything herein to the contrary, the
Company, the Sellers and the Representative hereby agree that, in the event that
the Company, the Sellers or the Representative violate any provisions of this
Agreement, the remedies at Law available to Purchaser may be inadequate. In such
event, Purchaser shall have the right, in addition to all other rights and
remedies they may have, to specific performance and/or injunctive or other
equitable relief (including rights of rescission) to enforce or prevent any
violations by the Company, the Sellers or the Representative of this Agreement.
Notwithstanding anything herein to the contrary, the Purchaser hereby agrees
that, in the event that the Purchaser violates any provisions of this Agreement,
the remedies at Law available to the Sellers may be inadequate. In such event,
the Sellers shall have the right, in addition to all other rights and remedies
they may have, to specific performance and/or injunctive or other equitable
relief (including rights of rescission) to enforce or prevent any violations by
the Purchaser of this Agreement.

 

Section 11.04Entire Agreement. The Transaction Documents constitute the entire
agreement among the Parties and supersede any prior understandings, agreements
or representations by or among the Parties, written or oral, that may have
related in any way to the subject matter hereof.

 

Section 11.05Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. Neither of the Purchaser on the one hand nor the Company,
the Representative or any Seller on the other hand may assign either this
Agreement or any of his, her or its rights, interests or obligations hereunder
without the prior written approval of the other; provided, that the Purchaser
may (a) assign any or all of their rights and interests hereunder to one or more
of their Affiliates or to any of their financing sources as collateral security
and (b) designate one or more of their Affiliates to perform either of their
respective obligations hereunder.

 

Section 11.06Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement and any
amendments hereto, to the extent signed and delivered by means of digital
imaging and electronic mail or a facsimile machine, shall be treated in all
manner and respects as an original contract and shall be considered to have the
same binding legal effects as if it were the original signed version thereof
delivered in person.

70

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

Section 11.07Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 11.08Notices. All notices, requests and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered
personally against written receipt or by facsimile transmission against
facsimile confirmation or mailed by prepaid first class certified mail, return
receipt requested, or mailed by overnight courier prepaid, to the Parties at the
following addresses and facsimile numbers:

If to Purchaser or, following the Closing, the Company:

Nanometrics Incorporated

1550 Buckeye Drive

Milpitas, CA 95035

Facsimile: (408) 545-6000 Attention: Janet Taylor

with copies (which shall not constitute notice) to:

 

Winston & Strawn LLP 333 South Grand Avenue

Los Angeles, California 90071 Facsimile:

(213) 615-1750 Attention: Eva Davis

 

If to the Sellers or the Representative:

c/o Hecker, PLLC

405 W. Franklin

Tucson, AZ 85701

Facsimile: (520) 620-0405

Phone: (949) 212-6492

Email: fz1arizona@gmail.com

Attention: Lawrence M. Hecker

 

with a copy (which shall not constitute notice) to:

Hecker PLLC

405 W. Franklin

Tucson, Arizona 85701

Facsimile: (520) 620—0405

Attention: Lawrence Hecker

 

and

 

James Wyant

1881 No. King Road

Tucson, AZ 85749

Facsimile: [] Telephone:

(520) 906-0983

Email: jcwyant@optics.arizona.edu

 

71

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 11.08 or by facsimile
transmission to the facsimile number as provided in this Section 11.08, be
deemed given on the day so delivered, or, if delivered after 5:00 p.m. local
time of the recipient or on a day other than a Business Day, then on the next
proceeding Business Day, (b) if delivered by mail in the manner described above
to the address as provided in this Section 11.08, be deemed given on the earlier
of the third (3rd) Business Day following mailing or upon receipt and (c) if
delivered by overnight courier to the address as provided for in this Section
11.08, be deemed given on the earlier of the first (1st) Business Day following
the date sent by such overnight courier or upon receipt, in each case regardless
of whether such notice, request or other communication is received by any other
Person to whom a copy of such notice is to be delivered pursuant to this Section
11.08. Any Party from time to time may change his, her or its address, facsimile
number or other information for the purpose of notices to that Party by giving
notice specifying such change to each of the other Parties hereto.

 

Section 11.09Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Representative and Purchaser. No waiver by any Party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty, covenant or agreement
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.

 

Section 11.10Incorporation of Schedules. The schedules identified in this
Agreement are incorporated herein by reference and made a part hereof. The
information set forth in each section or subsection of the Disclosure Schedules
shall be deemed to provide the information contemplated by, or otherwise
qualify, the representations and warranties set forth in the corresponding
section or subsection of this Agreement.

 

Section 11.11Construction. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any Party. If any
Party has breached any representation, warranty, covenant or agreement contained
in this Agreement in any respect, the fact that there exists another
representation, warranty, covenant or agreement relating to the same subject
matter (regardless of the relative levels of specificity) which such Party has
not breached shall not detract from or mitigate the fact that such Party is in
breach of the first representation, warranty, covenant or agreement.

 

Section 11.12Interpretation. Unless the context of this Agreement otherwise
requires, (a) words of any gender include each other gender; (b) words using the
singular or plural number also include the plural or singular number,
respectively; (c) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement; (d) the terms “Article” or
“Section” refer to the specified Article or Section of this Agreement and (e)
the word “including” means “including without limitation.”

 

72

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

Section 11.13Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.

 

Section 11.14Waiver of Jury Trial.

THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY
AND THAT ANY ACTION OR PROCEEDING WHATSOEVER AMONG THEM RELATING TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL INSTEAD BE TRIED
IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

Section 11.15Consent to Jurisdiction; Choice of Forum. Solely with respect to
disputes and claims with respect to which a Party seeks specific performance
pursuant to Section 11.09, each of the Parties to this Agreement hereby submits
to the exclusive jurisdiction of the state and federal courts located in the
State of Delaware in respect of the claims with respect to which a Party seeks
specific performance pursuant to Section 11.16 and waives, and agrees not to
assert, any defense in any action for such interpretation or enforcement that
such Party is not subject to such jurisdiction or that such action may not be
brought or is not maintainable in such courts or that this Agreement may not be
enforced in or by such courts, that the action is brought in an inconvenient
forum, or that the venue of the action is improper. Service of process with
respect thereto may be made upon any Party by mailing a copy thereof by
registered or certified mail, postage prepaid, to such Party at its address as
provided in Section 11.08.

 

Section 11.16Specific Performance. Each of the Parties acknowledges and agrees
that the other Parties would be damaged irreparably in the event any of the
provisions of Section 7.01 (Press Releases) and 7.02 (Confidentiality;
Non-Competition; Non-Solicitation; Non- Disparagement Confidentiality) were not
performed in accordance with their specific terms or otherwise were breached.
Accordingly, each Party agrees that the other Parties shall be entitled to, in
addition to any other remedy which it may be entitled to at law or in equity, an
injunction or injunctions to prevent breaches of the provisions of Section 7.01
(Press Releases) or Section 6.02 (Confidentiality; Non-Competition;
Non-Solicitation; Non-Disparagement Confidentiality))  at any time, and, in each
case, to enforce specifically this Agreement and the terms and provisions hereof
in any action instituted in the state and federal courts located in the State of
Delaware.

 

Section 11.17Arbitration.

73

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(a)Except for disputes and claims with respect to which a Party seeks specific
performance pursuant to Section 11.16 (which may be pursued in any state and
federal court in the State of Delaware), each Party agrees that arbitration
administered by JAMS, Inc. in accordance with its JAMS Comprehensive Arbitration
Rules and Procedures (the “JAMS Rules”) shall be the sole and exclusive method
for resolving any claim or dispute (“Claim”) arising out of or relating to the
rights and obligations of the Parties under this Agreement, whether such Claim
arose or the facts on which such Claim is based occurred prior to or after the
execution and delivery of this Agreement.

 

(b)The Parties hereto agree that (i) one arbitrator shall be appointed pursuant
to the JAMS Rules to conduct any such arbitration, (ii) such arbitrator shall
have at least 15 years of experience with respect to asset purchase agreements
and complex commercial contracts, (iii) all meetings of the Parties and all
hearings with respect to any such arbitration shall take place in Phoenix,
Arizona and (iii) each Party to the arbitration shall bear its own costs and
expenses (including all attorneys’ fees and expenses, except to the extent
otherwise required by applicable Law), and all costs and expenses of the
arbitration proceeding (such as filing fees, the arbitrator’s fees, hearing
expenses, etc.) shall be borne equally by the Parties. Notwithstanding anything
to the contrary contained in the Escrow Agreements, as between the Sellers and
Purchaser, the Representative (on behalf of the Sellers) and Purchaser shall
each bear fifty percent (50%) of the fees and expenses that such Persons are
jointly and severally responsible for under the Escrow Agreements.

 

(c)In addition, the Parties hereto agree that (i) the arbitrator shall have no
authority to make any decision, judgment, ruling, finding, award or other
determination that does not conform to the terms and conditions of this
Agreement (as executed and delivered by the Parties hereto), and (ii) the
arbitrator shall have no greater authority to award any relief than a court
having proper jurisdiction pursuant to Section 11.15. Any decision, judgment,
ruling, finding, award or other determination of the arbitrator and any
information disclosed in the course of any arbitration hereunder (collectively,
the “Arbitration Information”) shall be kept confidential by the Parties subject
to Section 11.17(d), and any appeal from or motion to vacate or confirm such
decision, judgment, ruling, finding, award or other determination shall be filed
under seal.

 

74

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

(d)In the event that any Party or any of such Party’s Affiliates, associates or
representatives is requested or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand or similar process) to disclose any Arbitration Information
(the “Disclosing Party”), such Disclosing Party shall notify the other Parties
promptly of the request or requirement so that any such other Party may seek an
appropriate protective order or waive compliance with the provisions of this
Section 11.17. If, in the absence of a protective order or the receipt of a
waiver hereunder, the Disclosing Party or any of its Affiliates, associates or
representatives believes in good faith, upon the advice of legal counsel, that
it is compelled to disclose any such Arbitration Information, such Disclosing
Party may disclose such portion of the Arbitration Information as it believes in
good faith, upon the advice of legal counsel, it is required to disclose;
provided that the Disclosing Party shall use reasonable efforts to obtain, at
the request and expense of such other Party, an order or other assurance that
confidential treatment shall be accorded to such portion of the Arbitration
Information required to be disclosed as such other Party shall designate.
Notwithstanding anything in this Section 11.17 to the contrary, the Parties
shall have no obligation to keep confidential any Arbitration Information that
becomes generally known to and available for use by the public other than as a
result of the disclosing Party’s acts or omissions or the acts or omissions of
such Party’s Affiliates, associates or representatives. The Parties agree that,
subject to the right of any Party to appeal or move to vacate or confirm any
decision, judgment, ruling, finding, award or other determination of an
arbitration as provided in this Section 11.17, the decision, judgment, ruling,
finding, award or other determination of any arbitration under the JAMS Rules
shall be final, conclusive and binding on all of the Parties hereto; provided,
however, that nothing in this Section 11.17 shall prohibit any Party hereto from
instituting litigation to enforce any final decision, judgment, ruling, finding,
award or other determination of the arbitration.

 

Section 11.18Disclosure Schedules. The information set forth in each section or
subsection of the Disclosure Schedules shall be deemed to provide the
information contemplated by, or otherwise qualify, the representations and
warranties of the Company set forth in the corresponding section or subsection
of this Agreement and any other section or subsection of ARTICLE III, but only
to the extent that it is expressly stated on the face of the disclosure that it
applies to such other section or subsection of ARTICLE III.

 

[Remainder of Page Intentionally Left Blank]

 

75

AmericasActive:12532620.29

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

PURCHASHER

 

 

 

NANOMETRICS INCORPORATED

a Delaware corporation

 

 

 

 

 

 

By:

 

/s/ Pierre-Yves Lesaicherre

Name:

 

Pierre-Yves Lesaicherre

Title:

 

President and Chief Executive Officer

 

 

 

[Signature Page -Stock Purchase Agreement]

--------------------------------------------------------------------------------

 

 

COMPANY

 

 

 

4D TECHNOLOGY CORPORATION

an Arizona corporation

 

 

 

 

 

 

By:

 

/s/ James Millard

Name:

 

James Millard

Title:

 

President

 

REPRESENTATIVE

 

 

 

/s/ Dr. James Wyant

Dr. James Wyant

 

 

 

[Signature Page - Stock Purchase Agreement]

--------------------------------------------------------------------------------

 

SELLERS

 

The Family Trust under the Wyant Living Trust U/A September 8, 2000

/s/ James Wyant

James Wyant, Trustee

 

/s/ James Millerd

James Millerd

 

/s/ Neal Brock

Neal Brock

 

/s/ Brad Kimbrough

Brad Kimbrough

 

/s/ Steve Martinek

Steve Martinek

 

/s/ James Senrad

James Senrad

 

/s/ Catherine Ornstein

Catherine Ornstein

 

/s/ Michael North-Morris

Michael North-Morris

 

/s/ Eric Frey

Eric Frey

 

/s/ Chris Lesadd

Chris Lesadd

 

/s/ Don Roberts

Don Roberts

 

/s/ Erik Novak

Erik Novak

 

/s/ John Hayes

John Hayes

 

[Signature Page - Stock Purchase Agreement]

 

The exhibits and schedules have been excluded and the registrant agrees to
furnish them supplementally to the Securities and Exchange Commission upon
request.

 